UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from to Commission File Number 1-33926 TRECORA RESOURCES (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-1256622 (I.R.S. Employer Identification No.) 1650 Hwy 6 S, Suite 190 Sugar Land, TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (409) 385-8300 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of ClassName of exchange on which registered Common stock, par value $0.10 per shareNew York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨No ý Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨Accelerated filer ý Non-accelerated filer ¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes¨No ý The aggregate market value on June 30, 2015, of the registrant’s voting securities held by non-affiliates was approximately $235 million. Number of shares of registrant’s Common Stock, par value $0.10 per share, outstanding as of March 7, 2016 (excluding 300,000 shares of treasury stock):24,202,346. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates information by reference from the definitive proxy statement for the registrant’s Annual Meeting of Stockholders to be held on or about May 17, 2016. TABLE OF CONTENTS Item Number and Description PART I ITEM 1.BUSINESS General 1 Business Segments 1 United States Specialty Petrochemical Operations 1 United States Specialty Synthetic Wax Operations 3 United States Mineral Interests 3 Environmental 3 Personnel 6 Competition 6 Investment in AMAK 6 Available Information 9 ITEM 1A.RISK FACTORS 9 ITEM 1B.UNRESOLVED STAFF COMMENTS 14 ITEM 2.PROPERTIES 14 ITEM 3.LEGAL PROCEEDINGS 17 ITEM 4.MINE SAFETY DISCLOSURES 17 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATEDSTOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 18 ITEM 6.SELECTED FINANCIAL DATA 19 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION ANDRESULTS OF OPERATIONS Forward Looking Statements 19 Overview 20 Business Environment & Risk Assessment 20 Liquidity and Capital Resources 21 Results of Operations 24 New Accounting Standards 31 Critical Accounting Policies 32 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 34 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTINGAND FINANCIAL DISCLOSURE 34 ITEM 9A.CONTROLS AND PROCEDURES 35 ITEM 9B.OTHER INFORMATION 38 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 38 ITEM 11.EXECUTIVE COMPENSATION 38 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERSAND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 38 ITEM 13.CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS, AND DIRECTORINDEPENDENCE 38 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES 38 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 38 PART I Item 1.Business. General Trecora Resources (the “Company”) was incorporated in the State of Delaware in 1967. The Company’s principal business activities are the manufacturing of various specialty petrochemical products and synthetic waxes and the provision of custom processing services.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Trecora Resources and its subsidiaries. This document includes the following abbreviations: (1)TREC – Trecora Resources (2)TOCCO – Texas Oil & Chemical Co. II, Inc. – Wholly owned subsidiary of TREC and parent of SHR and TC (3)SHR – South Hampton Resources, Inc. – Petrochemical segment (4)GSPL – Gulf State Pipe Line Co, Inc. – Pipeline support for the petrochemical segment – wholly owned subsidiary of SHR (5)TC – Trecora Chemical, Inc. – Specialty wax segment (6)AMAK – Al Masane Al Kobra Mining Company – Mining equity investment – 35% ownership (7)PEVM – Pioche Ely Valley Mines, Inc. – Inactive mine - 55% ownership (8)Acquisition – October 1, 2014, purchase of TC On October 1, 2014, TOCCO, a Texas corporation, acquired 100% of the Class A common stock of SSI Chusei, Inc. (“SSI”), a Texas corporation and leading manufacturer of specialty synthetic waxes and custom toll processing services in Pasadena, Texas.On November 15, 2014, SSI’s name was changed to TC. The Company also owns a 35% interest in AMAK, a Saudi Arabian closed joint stock mining company, which is in commercial production of copper and zinc concentrates and silver and gold doré.Finally, we have a 55% interest in PEVM, a Nevada mining corporation, which presently does not conduct any substantial business activity but owns undeveloped properties in the United States. Business Segments In October 2014 with the completion of the Acquisition, we began operating in two business segments; the manufacturing of various specialty petrochemical products and the manufacturing of specialty synthetic waxes. Our specialty petrochemical products segment is conducted through SHR, a Texas corporation.SHR owns and operates a specialty petrochemical facility near Silsbee, Texas which produces high purity hydrocarbons and other petroleum based products including isopentane, normal pentane, isohexane and hexane which may be used in the production of polyethylene, packaging, polypropylene, expandable polystyrene, poly-iso/urethane foams, crude oil from the Canadian tar sands, and in the catalyst support industry.Our petrochemical products are typically transported to customers by rail car, tank truck, iso-container, and on occasion by ship.SHR owns all of the capital stock of GSPL, a Texas corporation, which owns and operates pipelines that connect the SHR facility to a natural gas line, to SHR’s truck and rail loading terminal and to a major petroleum products pipeline owned by an unaffiliated third party. Our specialty synthetic wax segment is conducted through TC, a Texas corporation, located in Pasadena, Texas which produces specialty polyethylene and poly alpha olefin waxes and provides custom processing services.The specialty polyethylene waxes are used in markets from paints and inks to adhesives, coatings, and PVC lubricants.The highly specialized synthetic poly alpha olefin waxes are used in applications such as toner in printers and as additives for candles providing rigidity and retention of fragrances.These waxes are sold in solid form as pastilles or, for large adhesive companies, in bulk liquid form. United States Specialty Petrochemical Operations SHR’s specialty petrochemical facility is approximately 30 miles north of Beaumont and 90 miles east of Houston. The facility consists of eight operating units which, while interconnected, make distinct products through differing processes: (i) a Penhex Unit; (ii) a Reformer Unit; (iii) a Cyclo-pentane Unit; (iv) an Aromax® Unit; (v) an Aromatics 1 Hydrogenation Unit; (vi) a White Oil Fractionation Unit; (vii) a Hydrocarbon Processing Demonstration Unit and (viii) a P-Xylene Unit. All of these units are currently in operation. The Penhex Unit, including the new D-train unit, currently has the capacity to process approximately 11,000 barrels per day of fresh feed with the Reforming Unit, the Aromax® Unit, and the Cyclo-Pentane Unit further processing streams produced by the Penhex Unit.The Aromatics Hydrogenation Unit has a capacity of approximately 400 barrels per day, and the White Oils Fractionation Unit has a capacity of approximately 3,000 barrels per day.The Hydrocarbon Processing Demonstration Unit has a capacity of approximately 300 gallons per day.The P-Xylene Unit has a capacity of approximately 20,000 pounds per year.The facility generally consists of equipment commonly found in most petrochemical facilities such as fractionation towers and hydrogen treaters except the facility is adapted to produce specialized products that are high purity and very consistent with precise specifications that are utilized in the petrochemical industry as solvents, additives, blowing agents and cooling agents.We produce eight distinct product streams and market several combinations of blends as needed in various customer applications.We do not produce motor fuel products or any other commodity type products commonly sold directly to retail consumers or outlets. During 2015 we constructed a new unit which is part of the Penhex Unit, D-train, which began production in the fourth quarter providing additional capacity of approximately 4,000 barrels per day.Going forward capacity utilization will be based upon 11,000 barrels per day.Products from the Penhex Unit, Reformer Unit, Aromax® Unit, and Cyclo-pentane Unit are marketed directly to the customer by our marketing personnel.The Penhex Unit had a utilization rate during 2015 of approximately 84% based upon 7,000 barrels per day.The utilization rate for 2014 and 2013 was approximately84% and 70%, respectively, based upon 6,700 barrels per day.Penhex Unit capacity is now configured in three independent process units.The three unit configuration improves reliability by reducing the amount of total down time due to mechanical and other factors. The Reformer and Aromax® Units are operated as needed to support the Penhex and Cyclo-pentane Units.Consequently, utilization rates of these units are driven by production from the Penhex Unit.Operating utilization rates are affected by product demand, raw material composition, mechanical integrity, and unforeseen natural occurrences, such as weather events.The nature of the petrochemical process demands periodic shut-downs for de-coking and other mechanical repairs. The Aromatics Hydrogenation Unit, White Oils Fractionation Unit, Hydrocarbon Processing Demonstration Unit and P-Xylene Unit are operated as independent and completely segregated processes.These units are dedicated to the needs of three different toll processing customers.The customers supply and maintain title to the feedstock, we process the feedstock into products based upon customer specifications, and the customers market the products.Products may be sold directly from our storage tanks or transported to the customers’ location for storage and marketing.The units have a combined capacity of approximately 3,400 barrels per day. Together they realized a utilization rateof 27% for 2015, 36%for 2014, and 42% for 2013.The units are operated in accordance with customer needs, and the contracts call for take or pay minimums of production. In support of the petrochemical operation, we own approximately 100 storage tanks with total capacity approaching 233,000 barrels, and 127 acres of land at the plant site, 92 acres of which are developed.We also own a truck and railroad loading terminal consisting of storage tanks, four rail spurs, and truck and tank car loading facilities on approximately 55 acres of which 25 acres are developed. We obtain our feedstock requirements from a sole supplier.The agreement is primarily a logistics convenience.The supplier buys or contracts for material only with SHR’s approval and utilizes their tank and pipeline connections to transport into our pipeline.The supplier’s revenue above feed cost is primarily related to the cost and operation of the tank, pipelines, and equipment.A contract was signed in August 2015 with a seven year term with subsequent one year renewals unless cancelled by either party with 180 days’ notice.In 2015 a pipeline connection to the supplier’s dock was added to give alternative means of receiving feedstock.Prior to this addition, all feedstock came from Mont Belvieu, Texas. As a result of various expansion programs and the toll processing contracts, essentially all of the standing equipment at SHR is operational. We have various surplus equipment stored on-site which may be used in the future to assemble additional processing units as needs arise. GSPL owns and operates three(3) 8-inch diameter pipelines and five (5) 4-inch diameter pipelines aggregating approximately 70 miles in length connecting SHR’s facility to: (1) a natural gas line, (2) SHR’s truck and rail loading 2 terminal and (3) a major petroleum products pipeline system owned by an unaffiliated third party.All pipelines are operated within Texas Railroad Commission and DOT regulations for maintenance and integrity. We sell our products to predominantly Fortune 500 companies.Products are marketed via personal contact and through continued long term relationships.Sales personnel visit customer facilities regularly and also attend various petrochemical conferences throughout the world.We also have an internet presence.We have adopted a strategy of moving our larger volume customers to formula based pricing to reduce the effect of feedstock cost volatility.Under formula pricing the price charged to the customer is based on a formula which includes as a component the average cost of feedstock over the prior month.With this pricing mechanism, product prices move in conjunction with feedstock prices without the necessity of announced price changes.However, because the formulas use an average feedstock price from the prior month, the movement of prices will trail the movement of costs, and formula prices may or may not reflect our actual feedstock cost for the month during which the product is actually sold.In addition, while formula pricing can reduce product margins during periods of increasing feedstock costs, during periods of decreasing feedstock costs formula pricing will follow feed costs down but will retain higher margins during the period by trailing the movement of costs by approximately 30 days. We believe that the use of formula pricing helps reduce volatility and increase predictability of product margins.However, we continue to investigate alternative product pricing methods.During 2015 and 2014, sales to one customer and two customers, respectively exceeded 10% of our consolidated revenues.Specifically, in 2015 sales to ExxonMobil and their affiliates represented 20.1% of revenues.In 2014 sales to ExxonMobil and their affiliates represented 23.2% of revenues and sales to Tricon Energy represented 10.5%.In both cases these sales represented multiple products sold to multiple facilities.We believe that we should be able to place volumes lost to one particular customer with another customer without significantly impacting our operation. United States Specialty Synthetic Wax Operations TC is a leading manufacturer of specialty synthetic waxes and also provides custom processing services from its 21 acre plant located in the heart of the petrochemical industry in Pasadena, Texas.TC provides custom manufacturing, distillation, blending, forming and packaging of finished and intermediate products and wax products for coatings, hot melt adhesives and lubricants.Situated near the Houston Ship Channel, the facility allows for easy access to international shipping and direct loading to rail or truck.The location is within reach of major chemical pipelines and the on-site access to a steam pipeline and dedicated hydrogen line create a platform for expansion of both wax production capacity and custom processing capabilities.We manufacture a variety of hard, high melting point, low to medium viscosity polyethylene wax products along with a wide range of other waxes and lubricants.These products are used in a variety of applications including performance additives for hot melt adhesives; penetration and melting point modifiers for paraffin and microcrystalline waxes; lubrication and processing aides for plastics, PVC and rubber; and dry stir-in additives for inks.In oxidized forms, applications also include use in textile emulsions and lubricants in PVC extrusion. TC also provides turnkey custom manufacturing services including quality assurance, transportation and process optimization.The plant has high vacuum distillation capability for the separation of temperature sensitive materials.We have a fully equipped laboratory and pilot plant facility and a highly trained, technically proficient team of engineers and chemists suited to handle the rapid deployment of new custom processes and the development of new wax products. United States Mineral Interests Our only mineral interest in the United States is our 55% ownership interest in an inactive corporation, PEVM.PEVM’s properties include 48 patented and 5 unpatented claims totaling approximately 1,500 acres.All of the claims are located in Lincoln County, NV. At this time, neither we nor PEVM have plans to develop the mining assets near Pioche, NV.Periodically proposals are received from outside parties who are interested in developing or using certain assets. We do not anticipate making any significant domestic mining capital expenditures. Environmental General. Our operations are subject to stringent and complex federal, state, local and foreign laws and regulations relating to release of hazardous substances or wastes into the environment or otherwise relating to protection of the environment. As with the industry generally, compliance with existing and anticipated environmental laws and 3 regulations increases our overall costs of doing business, including costs of planning, constructing, and operating plants, pipelines, and other facilities. Included in our construction and operation costs are capital cost items necessary to maintain or upgrade equipment and facilities. Similar costs are likely upon changes in laws or regulations and upon any future acquisition of operating assets. Any failure to comply with applicable environmental laws and regulations, including those relating to equipment failures and obtaining required governmental approvals, may result in the assessment of administrative, civil or criminal penalties, imposition of investigatory or remedial activities and, in less common circumstances, issuance of injunctions or construction bans or delays. We believe that we currently hold all material governmental approvals required to operate our major facilities. As part of the regular overall evaluation of our operations, we have implemented procedures to review and update governmental approvals as necessary. We believe that our operations and facilities are in substantial compliance with applicable environmental laws and regulations and that the cost of compliance with such laws and regulations currently in effect will not have a material adverse effect on our operating results or financial condition. The clear trend in environmental regulation is to place more restrictions and limitations on activities that may affect the environment, and thus there can be no assurance as to the amount or timing of future expenditures for environmental compliance or remediation, and actual future expenditures may be different from the amounts we currently anticipate. Moreover, risks of process upsets, accidental releases, or spills are associated with our possible future operations, and we cannot assure you that we will not incur significant costs and liabilities, including those relating to claims for damage to property and persons as a result of any such upsets, releases, or spills. In the event of future increases in environmental costs, we may be unable to pass on those cost increases to customers. A discharge of hazardous substances or wastes into the environment could, to the extent losses related to the event are not insured, subject us to substantial expense, including both the cost to comply with applicable laws and regulations and to pay fines or penalties that may be assessed and the cost related to claims made by neighboring landowners and other third parties for personal injury or damage to natural resources or property. We will attempt to anticipate future regulatory requirements that might be imposed and plan accordingly to comply with changing environmental laws and regulations and to minimize costs with respect to more stringent future laws and regulations of more rigorous enforcement of existing laws and regulations. Hazardous Substance and Waste. To a large extent, the environmental laws and regulations affecting our operations relate to the release of hazardous substances or solid wastes into soils, groundwater and surface water, and include measures to prevent and control pollution. These laws and regulations generally regulate the generation, storage, treatment, transportation and disposal of solid and hazardous wastes, and may require investigatory and corrective actions at facilities where such waste may have been released or disposed. For instance, the Comprehensive Environmental Response, Compensation and Liability Act, or CERCLA, also known as the “Superfund” law, and comparable state laws, impose liability without regard to fault or the legality of the original conduct, on certain classes of persons that contributed to a release of “hazardous substance” into the environment. Potentially liable persons include the owner or operator of the site where a release occurred and companies that disposed or arranged for the disposal of the hazardous substances found at the site. Under CERCLA, these persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources, and for the costs of certain health studies. CERCLA also authorizes the EPA and, in some cases, third parties to take actions in response to threats to the public health or the environment and to seek to recover from the potentially responsible classes of persons the costs they incur. We have not received any notification that we may be potentially responsible for cleanup costs under CERCLA or any analogous federal or state laws, except as expressly provided herein. We also generate, and may in the future generate, both hazardous and nonhazardous solid wastes that are subject to requirements of the federal Resource Conservation and Recovery Act, or RCRA, and/or comparable state statutes. From time to time, the Environmental Protection Agency, or EPA, and state regulatory agencies have considered the adoption of stricter disposal standards for nonhazardous wastes, including crude oil and natural gas wastes. Moreover, it is possible that some wastes generated by us that are currently classified as nonhazardous may in the future be designated as “hazardous wastes,” resulting in the wastes being subject to more rigorous and costly management and disposal requirements. Air Emissions. Our current and future operations are subject to the federal Clean Air Act and comparable state laws and regulations. These laws and regulations regulate emissions of air pollutants from various industrial sources, including our facilities, and impose various monitoring and reporting requirements. Pursuant to these laws and 4 regulations, we may be required to obtain environmental agency pre-approval for the construction or modification of certain projects or facilities expected to produce air emissions or result in an increase in existing air emissions, obtain and comply with the terms of air permits, which include various emission and operational limitations, or use specific emission control technologies to limit emissions. We will likely be required to incur certain capital expenditures in the future for air pollution control equipment in connection with maintaining or obtaining governmental approvals addressing air-emission related issues. Failure to comply with applicable air statutes or regulations may lead to the assessment of administrative, civil or criminal penalties, and may result in the limitation or cessation of construction or operation of certain air emission sources. Climate Change. In response to concerns suggesting that emissions of certain gases, commonly referred to as “greenhouse gases” (including carbon dioxide and methane), may be contributing to warming of the Earth’s atmosphere, the U.S. Congress is actively considering legislation to reduce such emissions. In addition, at least one-third of the states, either individually or through multi-state regional initiatives, have already taken legal measures intended to reduce greenhouse gas emissions, primarily through the planned development of greenhouse gas emission inventories and/or greenhouse gas cap and trade programs. In addition, EPA is taking steps that would result in the regulation of greenhouse gases as pollutants under the federal Clean Air Act. Furthermore, in September2009 the EPA finalized regulations that require monitoring and reporting of greenhouse gas emissions on an annual basis including extensive greenhouse gas monitoring and reporting requirements beginning in 2010. Although the greenhouse gas reporting rule does not control greenhouse gas emission levels from any facilities, it will still cause us to incur monitoring and reporting costs for emissions that are subject to the rule. Some of our facilities include source categories that are subject to the greenhouse gas reporting requirements included in the final rule. In December2009 the EPA also issued findings that greenhouse gases in the atmosphere endanger public health and welfare and emissions from mobile sources cause or contribute to greenhouse gases in the atmosphere. The endangerment findings will not immediately affect our operations, but standards eventually promulgated pursuant to these findings could affect our operations and ability to obtain air permits for new or modified facilities. Legislation and regulations relating to control or reporting of greenhouse gas emissions are also in various stages of discussions or implementation in about one-third of the states. Lawsuits have been filed seeking to force the federal government to regulate greenhouse gases emissions under the Clean Air Act and to require individual companies to reduce greenhouse gas emissions from their operations. These and other lawsuits may result in decisions by state and federal courts and agencies that could impact our operations and ability to obtain certifications and permits to construct future projects. Passage of climate change legislation or other federal or state legislative or regulatory initiatives that regulate or restrict emissions of greenhouse gases in areas in which we conduct business could adversely affect the demand for the products we store, transport, and process, and depending on the particular program adopted, could increase the costs of our operations including costs to operate and maintain our facilities, install new emission controls on our facilities, acquire allowances to authorize our greenhouse gas emissions, pay any taxes related to our greenhouse gas emissions and/or administer and manage a greenhouse gas emissions program. We may be unable to recover any such lost revenues or increase costs in the rates we charge customers, and any such recovery may depend on events beyond our control. Reductions in our revenues or increases in our expenses as a result of climate control initiatives could have adverse effects on our business, financial position, results of operations and prospects. Clean Water Act. The Federal Water Pollution Control Act, also known as the Clean Water Act, and comparable state laws impose restrictions and strict controls regarding the discharge of pollutants, including natural gas liquid related wastes, into state waters or waters of the United States. Regulations promulgated pursuant to these laws require that entities that discharge into Federal and state waters obtain National Pollutant Discharge Elimination System, or NPDES, and/or state permits authorizing these discharges. The Clean Water Act and analogous state laws assess administrative, civil and criminal penalties for discharges of unauthorized pollutants into the water and impose substantial liability for the costs of removing spills from such waters. In addition, the Clean Water Act and analogous state laws require that individual permits or coverage under general permits be obtained by covered facilities for discharges of storm water runoff. TCEQ. In 1993 during remediation of a small spill area, the Texas Commission on Environmental Quality (TCEQ) required SHR to drill a well to check for groundwater contamination under the spill area. Two pools of hydrocarbons were discovered to be floating on the groundwater at a depth of approximately 25 feet. One pool is under the site of a former gas processing plant owned and operated by Sinclair, Arco and others before its purchase by SHR in 1981. Analysis of the material indicates it entered the ground prior to SHR’s acquisition of the property.The other pool is under the original SHR facility and analysis indicates the material was deposited decades ago. Tests conducted have 5 determined that the hydrocarbons are contained on the property and not migrating in any direction. The recovery process was initiated in June 1998 and approximately $53,000 was spent setting up the system. The recovery is proceeding as planned and is expected to continue for many years until the pools are reduced to acceptable levels. Expenses of recovery and periodic migration testing are being recorded as normal operating expenses. Expenses for future recovery are expected to stabilize and be less per annum than the initial set up cost, although there is no assurance of this effect.The light hydrocarbon recovered from the former gas plant site is compatible with our normal Penhex feedstock and is accumulated and transferred into the Penhex feedstock tank.The material recovered from under the original SHR site is accumulated and sold as a by-product.Approximately 70, 75, and 71 barrels were recovered during 2015, 2014 and 2013, respectively.The recovered material had an economic value of approximately $3,500, $6,700, and $7,000 during 2015, 2014 and 2013, respectively.Consulting engineers estimate that as much as 20,000 barrels of recoverable material may be available to us for use in our process or for sale.At current market values this material, if fully recovered would be worth approximately $0.9 million. The final volume present and the ability to recover it are both highly speculative issues due to the area over which it is spread and the fragmented nature of the pockets of hydrocarbon.We have drilled additional wells periodically to further delineate the boundaries of the pools and to ensure that migration has not taken place. These tests confirmed that no migration of the hydrocarbon pools has occurred.The TCEQ has deemed the current action plan acceptable and reviews the plan on a semi-annual basis. The Clean Air Act Amendments of 1990. The Clean Air Act Amendments of 1990 had a positive effect on our business as manufacturers search for ways to use more environmentally acceptable materials in their processes. There is a current trend among manufacturers toward the use of lighter and more recoverable C5 hydrocarbons (pentanes) which comprise a large part of our product line. We believe our ability to manufacture high quality solvents in the C5 hydrocarbon market will provide a basis for growth over the coming years.Also, as the use of C6 hydrocarbons (hexanes) is phased out in parts of the industry, several manufacturers of such hydrocarbons have opted to no longer market those products.As the number of producers has consolidated, we have increased our market share at higher sales prices from customers who still require C6 hydrocarbons in their business. Personnel The number of our regular, U.S. Based employees was approximately 296, 271, and 166 for the years ended December 31, 2015, 2014 and 2013, respectively.Of these employees, none are covered by collective bargaining agreements.Regular employees are defined as active executive, management, professional, technical and wage employees who work full time or part time for the Company and are covered by our benefit plans and programs.The significant increase during 2014 was primarily due to the Acquisition and D-train construction personnel needs. Competition The petrochemical, specialty wax, and mining industries are highly competitive.There is competition within the industries and also with other industries in supplying the chemical and mineral needs of both industrial and individual consumers.We compete with other firms in the sale or purchase of needed goods and services and employ all methods of competition which are lawful and appropriate for such purposes. See further discussion under “Intense competition” in Item 1a. Investment in AMAK As of December 31, 2015, we owned a 35% interest in AMAK. Location, Access and Transportation. The facility site is located in Najran province in southwestern Saudi Arabia.Najran, the capital of the province of the same name, is approximately 700 km southeast of Jeddah.The site is located 145 km northwest of Najran, midway between the outpost of Rihab and the district town of Sufah.A modern, paved highway extends from Najran through the town of Habuna passing by the project site and on to Sufah.Another modern, paved highway extends west from the town of Tirima about 30 km to the Asir provincial line, becomes a four-lane divided highway, and intersects with a highway leading to Khamis Mushait and Abha.A joining highway then extends down the western slope of the Sarawat mountains to the coastal highway which follows the coast south to the Port of Jazan.The latter is the route AMAK’s trucks carry concentrate to the port for export. 6 Conditions to Retain Title. The Saudi government granted the Company a mining lease for the Al Masane area comprising approximately 44 square kilometers or approximately 10,870 acres on May 22, 1993 (the “Lease”) under Royal Decree No. M/17.The Lease was assigned to AMAK in December 2008.The initial term of the Lease is thirty years beginning May 22, 1993, with AMAK having the option to renew or extend the term of the Lease for additional periods not to exceed twenty years. Under the Lease, AMAK is obligated to pay advance surface rental in the amount of 10,000 Saudi riyals (approximately $2,667 at the current exchange rate) per square kilometer per year (approximately $117,300 annually) during the term of the Lease.In addition, AMAK must pay income tax in accordance with the laws of Saudi Arabia and pay all infrastructure costs.The Lease gives the Saudi Arabian government priority to purchase any gold production from the project, as well as, the right to purchase up to 10% of the annual production of other minerals on the same terms and conditions then available to other similar buyers and at current prices then prevailing in the free market. Furthermore, the Lease contains provisions requiring that preferences be given to Saudi Arabian suppliers and contractors, that AMAK employ Saudi Arabian citizens and provide training to Saudi Arabian personnel.In November 2015 AMAK received notification of final approval for additional licenses and leases.The approval includes an additional 151 square kilometers (km2) of territory contiguous to AMAK’s current 44 km2 mine.The new territory comprises the Guyan and Qatan exploration licenses covering 151 km2, and within the Guyan exploration license, a 10 km2 mining lease, which has potential for significant gold recovery.Under the new leases, AMAK is required to pay surface rental of SR 110,000 (approximately $29,333) for a period of 20 years expiring in 2035. Rock Formations and Mineralization. Three mineralized zones, the Saadah, Al Houra and Moyeath, have been outlined by diamond drilling.The Saadah and Al Houra zones occur in a volcanic sequence that consists of two mafic-felsic sequences with interbedded exhalative cherts and metasedimentary rocks.The Moyeath zone was discovered after the completion of underground development in 1980.It is located along an angular unconformity with underlying felsic volcanics and shales.The principle sulphide minerals in all of the zones are pyrite, sphalerite, and chalcopyrite.The precious metals occur chiefly in tetrahedrite and as tellurides and electrum. Description of Current Property Condition. The AMAK facility includes an underground mine, ore-treatment plant and related infrastructures.The ore-treatment plant is comprised of primary crushing, ore storage, SAG milling and pebble crushing, secondary ball milling, pre-flotation, copper and zinc flotation, concentrate thickening, tailings filtration, cyanide leaching, reagent handling, tailings dam and utilities.Related infrastructure includes a 300 man capacity camp for single status accommodation for expatriates and Saudi Arabian employees, an on-site medical facility, a service building for 300 employees, on-site diesel generation of 10 megawatts, potable water supply primarily from an underground aquifer, sewage treatment plant and an assay laboratory.The facilities at the Port of Jazan are comprised of unloading facilities, concentrate storage and reclamation and ship loading facilities.The above-ground ore processing facility became fully operational during the second half of 2012; and since the facility was constructed new at that time, it remains in relatively good condition.Total cost to date is approximately USD $320 million.AMAK plans to spend approximately $10 million on plant refurbishment and upgrades during 2016 with little beyond this since any new reserves will be processed at the same facility. AMAK commenced commercial operation in July 2012.AMAK shipped approximately 51,000, 55,000 and 72,000 metric tons of copper and zinc concentrate to outside smelters during 2015, 2014 and 2013, respectively.In addition, in 2014 AMAK initiated operation of its precious metal recovery circuit at the mill and produced 4.1 kilograms of gold and 115.6 kilograms of silver.In 2015, 46.2 kilograms of gold and 833.6 kilograms of silver were produced. Late in the fourth quarter of 2015 AMAK temporarily closed the operation to preserve the assets in the ground while initiating steps to improve efficiencies and optimize operations to the point of being profitable even at current, low commodity prices.AMAK is taking advantage of this outage to improve the gold and silver recovery process through the installation of SART modifications.This change will allow improved precious metal recovery while also lowering chemical use, thereby reducing operating costs once processing resumes.Precious metal recovery can continue even during the shutdown depending on labor availability.The facility is expected to resume operation in the fourth quarter of 2016. 7 Saudi Industrial Development Fund (“SIDF”) Loan and Guarantee On October 24, 2010, we executed a limited guarantee in favor of the SIDF guarantying up to 41% of the SIDF loan to AMAK in the principal amount of 330,000,000 Saudi Riyals (US$88,000,000) (the “Loan”). As a condition of the Loan, SIDF required all shareholders of AMAK to execute personal or corporate guarantees totaling 162.55% of the overall Loan amount.As ownership percentages have changed over time, the loan guarantee allocation has not changed. The other AMAK shareholders provided personal guarantees.We were the only AMAK shareholder providing a corporate guarantee. The loan was required in order for AMAK to fund construction of the underground and above-ground portions of its mining project in southwest Saudi Arabia and to provide working capital for commencement of operations.The SIDF reviewed the current AMAK strategy relating to the shutdown, modifications, and improvements and agreed that it was appropriate. Accounting Treatment of Investment in AMAK. We have significant influence over the operating and financial policies of AMAK and therefore, account for it using the equity method.One of our directors is chairman of the Nomination, Reward and Compensation Committee of the Board of Directors and is an ex-officio member of the Executive Committee of the Board of Directors of AMAK.One of our 8 directors and officers is a member of the Audit Committee of the Board of Directors of AMAK.We also have two directors on the Commercial Committee of AMAK.We recently hired an Irish gentleman with extensive mining experience to serve as a third AMAK director representing TREC, and he serves on the investment committee.We also spearheaded the process of locating, interviewing and hiring a new Chief Executive Officer for AMAK who began work in March 2014.See Note 10 to the Notes to the Consolidated Financial Statements. We assess our investment in AMAK for impairment when events are identified, or there are changes in circumstances that indicate that the carrying amount of the investment might not be recoverable. We consider recoverable ore reserves, mineral prices, operational costs, and the amount and timing of the cash flows to be generated by the production of those reserves, as well as recent equity transactions within AMAK. Available Information We will provide paper copies of this Annual Report on Form 10-K, our quarterly reports on Form 10-Q, our current reports on Form 8-K and amendments to those reports, all as filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, free of charge upon written or oral request to Trecora Resources, P. O. Box 1636, Silsbee, TX77656, (409) 385-8300.These reports are also available free of charge on our website, www.trecora.com, as soon as reasonably practicable after they are filed electronically with the SEC.SHR also has a website at www.southhamptonr.com, TC has a website at TrecChem.com, and AMAK has a website at www.amak.com.sa. These websites and the information contained on or connected to them are not incorporated by reference herein to the SEC filings. Item 1A.Risk Factors. Our financial and operating results are subject to a variety of risks inherent in the global petrochemical, specialty wax and mining businesses (due to our investment in AMAK).Many of these risk factors are not within our control and could adversely affect our business, our financial and operating results or our financial condition.We discuss some of these risks in more detail below in no particular order of priority. Dependence on a limited number of customers could adversely impact profitability During 2015 sales to one customer exceeded 10 percent of SHR’s revenues.See the information regarding dependence on a limited number of customers set forth in Part I, Item I Business under the caption “United States Specialty Petrochemical Operation”. The total loss of a large volume customer could adversely affect our ability to market products on a competitive basis and generate a profit. Climate change and greenhouse gas restrictions Due to concern over the risk of climate change, a number of countries have adopted, or are considering the adoption of, regulatory frameworks to reduce greenhouse gas emissions. These include adoption of cap and trade regimes, carbon taxes, restrictive permitting, increased efficiency standards, and incentives or mandates for renewable energy. These requirements could make our products more expensive, lengthen project implementation times, and reduce demand for hydrocarbons, as well as shift hydrocarbon demand toward relatively lower-carbon sources such as natural gas. Current and pending greenhouse gas regulations may also increase our compliance costs, such as for monitoring or sequestering emissions. Varying economic conditions could adversely impact demand for products and metals The demand for our products and metals correlates closely with general economic growth rates.The occurrence of recessions or other periods of low or negative growth will typically have a direct adverse impact on our results.Other factors that affect general economic conditions in the world or in a major region, such as changes in population growth rates or periods of civil unrest, also impact the demand for our products and metals.Economic conditions that impair the functioning of financial markets and institutions also pose risks to us, including risks to the safety of our financial assets and to the ability of our partners and customers to fulfill their commitments to us.In addition, the revenue and profitability of our operations have historically varied, which makes future financial results less predictable. Our revenue, gross margin and profit vary among our products, customer groups and geographic markets; and therefore, will likely be different in future periods than currently. Overall gross margins and profitability in any given period are dependent partially on the product, customer and geographic mix reflected in that period’s net revenue. In addition, newer 9 geographic markets may be relatively less profitable due to investments associated with entering those markets and local pricing pressures. Market trends, competitive pressures, increased raw material or shipping costs, regulatory impacts and other factors may result in reductions in revenue or pressure on gross margins of certain segments in a given period which may necessitate adjustments to our operations. Environmental regulation Our industries are subject to extensive environmental regulation pursuant to a variety of federal and state regulations.Such environmental legislation imposes, among other things, restrictions, liabilities and obligations in connection with storage, transportation, treatment and disposal of hazardous substances and waste.Legislation also requires us to operate and maintain our facilities to the satisfaction of applicable regulatory authorities.Costs to comply with these regulations are significant to our business.Failure to comply with these laws or failure to obtain permits may expose us to fines, penalties or interruptions in operations that could be material to our results of operations.In addition, some of the finished goods our customers produce, such as expandable polystyrene (EPS), are subject to increasing scrutiny and regulation, which could lead to a reduction in demand for our products. Safety, business controls, environmental and cyber risk management Our results depend upon management’s ability to minimize the inherent risks of our operations, to control effectively our business activities and to minimize the potential for human error.We apply rigorous management systems and continuous focus to workplace safety and to avoid spills or other adverse environmental events.Substantial liabilities and other adverse impacts could result if our systems and controls do not function as intended.Business risks also include the risk of cyber security breaches.If our systems for protecting against cyber security risks prove to be insufficient, we could be adversely affected by having our business systems compromised, our proprietary information altered, lost or stolen, or our business operations disrupted. Regulatory and litigation Even in countries with well-developed legal systems where we do business, we remain exposed to changes in law that could adversely affect our results, such as increases in taxes, price controls, changes in environmental regulations or other laws that increase our cost of compliance, and government actions to cancel contracts or renegotiate items unilaterally.We may also be adversely affected by the outcome of litigation or other legal proceedings, especially in countries such as the United States in which very large and unpredictable punitive damage awards may occur.AMAK’smining and exploration leases are subject to the risk of termination if AMAK does not comply with its contractual obligations.Further, our investment in AMAK is subject to the risk of expropriation or nationalization. If a dispute arises, we may have to submit to the jurisdiction of a foreign court or panel or may have to enforce the judgment of a foreign court or panel in that foreign jurisdiction.Because of our substantial international investment, our business is affected by changes in foreign laws and regulations (or interpretation of existing laws and regulations) affecting our industries, and foreign taxation. We will be directly affected by the adoption of rules and regulations (and the interpretations of such rules and regulations) regarding the exploration and development of mineral properties for economic, environmental and other policy reasons. We may be required to make significant capital expenditures to comply with non-U.S. governmental laws and regulations.It is also possible that these laws and regulations may in the future add significantly to our operating costs or may significantly limit our business activities. Additionally, our ability to compete in the international market may be adversely affected by non-U.S. governmental regulations favoring or requiring the awarding of leases, concessions and other contracts or exploration licenses to local contractors or requiring foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction.We are not currently aware of any specific situations of this nature, but there are always opportunities for this type of difficulty to arise in the international business environment. Loss of key personnel and management effectiveness In order to be successful, we must attract, retain and motivate executives and other key employees including those in managerial, technical, sales, and marketing positions. We must also keep employees focused on our strategies and goals. The failure to hire, or loss of, key employees could have a significant adverse impact on operations.An important component of our competitive performance is our ability to operate efficiently including our ability to manage expenses and minimize the production of low margin products on an on-going basis.This requires continuous management focus including technological improvements, cost control and productivity enhancements.The extent to which we manage these factors will impact our performance relative to competition. 10 Risk associated with extraordinary transactions As part of our business strategy, we sometimes engage in discussions with third parties regarding possible investments, acquisitions, strategic alliances, joint ventures, divestitures and outsourcing transactions (“extraordinary transactions”) and enter into agreements relating to such extraordinary transactions in order to further our business objectives.In order to pursue this strategy successfully, we must identify suitable candidates for and successfully complete extraordinary transactions, some of which may be large and complex, and manage post-closing issues such as the integration of acquired companies or employees. Integration and other risks of extraordinary transactions can be more pronounced for larger and more complicated transactions, or if multiple transactions are pursued simultaneously. If we fail to identify and complete successfully extraordinary transactions that further our strategic objectives, we may be required to expend resources to develop products and technology internally, we may be at a competitive disadvantage or we may be adversely affected by negative market perceptions, any of which may have a material adverse effect on our revenue, gross margin and profitability. Integration issues are complex, time-consuming and expensive and, without proper planning and implementation, could significantly disrupt our business. The challenges involved in integration include: • Combining product offerings and entering into new markets in which we are not experienced; • Convincing customers and distributors that the transaction will not diminish client service standards or business focus, preventing customers and distributors from deferring purchasing decisions or switching to other suppliers (which could result in our incurring additional obligations in order to address customer uncertainty), and coordinating sales, marketing and distribution efforts; • Minimizing the diversion of management attention from ongoing business concerns; • Persuading employees that business cultures are compatible, maintaining employee morale and retaining key employees, engaging with employee works councils representing an acquired company’s non-U.S. employees, integrating employees into the Company, correctly estimating employee benefit costs and implementing restructuring programs; • Coordinating and combining administrative, manufacturing, and other operations, subsidiaries, facilities and relationships with third parties in accordance with local laws and other obligations while maintaining adequate standards, controls and procedures; • Achieving savings from supply chain integration; and • Managing integration issues shortly after or pending the completion of other independent transactions. We periodically evaluate and enter into significant extraordinary transactions on an ongoing basis. We may not fully realize all of the anticipated benefits of any extraordinary transaction, and the timeframe for achieving benefits of an extraordinary transaction may depend partially upon the actions of employees, suppliers or other third parties. In addition, the pricing and other terms of our contracts for extraordinary transactions require us to make estimates and assumptions at the time we enter into these contracts, and, during the course of our due diligence, we may not identify all of the factors necessary to estimate our costs accurately. Any increased or unexpected costs, unanticipated delays or failure to achieve contractual obligations could make these agreements less profitable or unprofitable. Managing extraordinary transactions requires varying levels of management resources, which may divert our attention from other business operations. These extraordinary transactions also have resulted and in the future may result in significant costs and expenses and charges to earnings. Moreover, we have incurred and will incur additional depreciation and amortization expense over the useful lives of certain assets acquired in connection with extraordinary transactions, and, to the extent that the value of goodwill or intangible assets with indefinite lives acquired in connection with an extraordinary transaction becomes impaired, we may be required to incur additional material charges relating to the impairment of those assets. In order to complete an acquisition, we may issue common stock, potentially creating dilution for existing stockholders, or borrow, affecting our financial condition and potentially our credit ratings. Any prior or future downgrades in our credit rating associated with an acquisition could adversely affect our ability to borrow and result in more restrictive borrowing terms. In addition, our effective tax rate on an ongoing basis is uncertain, and extraordinary transactions could impact our effective tax rate. We also may experience risks relating to the challenges and costs of closing an extraordinary transaction and the risk that an announced extraordinary transaction may not close. 11 As a result, any completed, pending or future transactions may contribute to financial results that differ from the investment community’s expectations in a given quarter. Guaranteeing performance by others including third parties and others From time to time, we may be required or determine it is advisable to guarantee performance of loan agreements by others in which we maintain a financial interest. In such instances, if the primary obligor is unable to perform its obligations, we might be forced to perform the primary obligor’s obligations which could negatively impact our financial interests. Economic and political instability; terrorist acts; war and other political unrest The conflict and hostilities in Yemen could disrupt or interfere with the operations of AMAK whose corporate offices and mining assets are located in Najran province of Saudi Arabia.In addition, the potential for additional future terrorist acts and other recent events, including ISIL terrorist related activities and civil unrest in the Middle East, have caused uncertainty in the world’s financial markets and have significantly increased global political, economic and social instability, including in Saudi Arabia, a country in which we have a substantial investment.It is possible that further acts of terrorism may be directed against the United States domestically or abroad, and such acts of terrorism could be directed against our investment in those locations.Such economic and political uncertainties may materially and adversely affect our business, financial condition or results of operations in ways that cannot be predicted at this time.Although it is impossible to predict the occurrences or consequences of any such events, they could result in a decrease in demand for our products, make it difficult or impossible to deliver products to our customers or to receive components from our suppliers, create delays and inefficiencies in our supply chain and result in the need to impose employee travel restrictions. We are predominantly uninsured for losses and interruptions caused by terrorist acts, conflicts and wars. Our future revenue, gross margin, expenses and financial condition also could suffer due to a variety of international factors, including: •Ongoing instability or changes in a country’s or region’s economic or political conditions, including inflation, recession, interest rate fluctuations and actual or anticipated military or political conflicts; •Longer accounts receivable cycles and financial instability among customers; •Trade regulations and procedures and actions affecting production, pricing and marketing of products; •Local labor conditions and regulations; •Geographically dispersed workforce; •Changes in the regulatory or legal environment; •Differing technology standards or customer requirements; •Import, export or other business licensing requirements or requirements relating to making foreign direct investments, which could affect our ability to obtain favorable terms for labor and raw materials or lead to penalties or restrictions; •Difficulties associated with repatriating cash generated or held abroad in a tax-efficient manner and changes in tax laws; and •Fluctuations in freight costs and disruptions in the transportation and shipping infrastructure at important geographic points of exit and entry for our products and shipments. Business disruption Business disruptions could harm our future revenue and financial condition and increase our costs and expenses. Our operations could be subject to earthquakes, power shortages, telecommunications failures, water shortages, tsunamis, floods, hurricanes, typhoons, fires, extreme weather conditions, medical epidemics and other natural or manmade 12 disasters or business interruptions, for some of which we may be self-insured. The occurrence of any of these business disruptions could harm our revenue and financial condition and increase our costs and expenses. Dependence on AMAK management We rely upon AMAK’s management and Board to employ various respected engineering and financial advisors to assist in the development and evaluation of the mining projects in Saudi Arabia.Notwithstanding the utilization of any outside consultants, our risk will continue to and will ultimately depend upon AMAK’s ability to use consultants and experienced personnel to manage the operation in Saudi Arabia. Inability to control AMAK activities Although we believe that we have significant influence over the operating and financial policies of AMAK, we do not control AMAK’s activities.The extent to which we are able to influence specific operating and financial decisions depends on our ability to persuade other AMAK board members and management regarding these policies.Our ability to persuade them may be adversely affected by cultural differences, differing accounting and management practices, differing governmental laws and regulations, and the fact that the AMAK mining project is halfway around the world from our main base of operations in the United States. Inability to recoup investment in AMAK We will only recover our investment in AMAK through the receipt of dividends from AMAK or the sale of part or all of our interest in AMAK. There is a risk that we will be unable to recover our investment in AMAK if AMAK is not profitable, or if AMAK’s Board of Directors chooses not to declare dividends even if AMAK is profitable.With respect to the sale of part or all of our interest in AMAK, under Saudi Arabian law, AMAK must sell a portion of its equity to the public once AMAK has been profitable for two years. While the proceeds of such a sale might allow us to recover our investment in AMAK, there is no assurance that AMAK will achieve the profitability required for such a public sale, or that the market conditions for any such public sale will be favorable enough to allow us to recover our investment. Cancellation of the current mining leases held by AMAK In the event that the Saudi Ministry of Petroleum and Minerals cancels the current leases, AMAK shareholders including us could lose their investment or be forced to sell for a loss. AMAK could suffer sustained operational difficulties Operating difficulties are many and various, ranging from unexpected geological variations that could result in significant ground or containment failure to breakdown of key capital equipment.Reliable roads, rail networks, ports, power generation and transmission, and water supplies are required to access and conduct AMAK’s operations.AMAK transports all of its products first by truck and then by sea.Limitations or interruptions in transport infrastructure could impede its ability to deliver products. AMAK may have fewer mineral reserves than its estimates indicate AMAK’s reserves estimations may change substantially if new information subsequently becomes available.Fluctuations in the price of commodities, variation in production costs or different recovery rates may ultimately result in AMAK’s estimated reserves being revised.If such a revision were to indicate a substantial reduction in proven or probable reserves at one or more of AMAK’s projects, it could negatively affect our investment in AMAK. Cost pressures could negatively impact AMAK’s operating margins and expansion plans Cost pressures may continue to occur across the resources industry. As the prices for AMAK’s products are determined by the global commodity markets in which it operates, AMAK does not generally have the ability to offset these cost pressures through corresponding price increases, which can adversely affect its operating margins or require changes in operations, including, but not limited to, temporary planned shutdowns. Notwithstanding AMAK’s efforts to reduce costs and a number of key cost inputs being commodity price-linked, the inability to reduce costs and a timing lag may adversely impact AMAK’s operating margins for an extended period. 13 Excess products As noted previously, an important component of our competitive performance is our ability to minimize the production of low margin products on an on-going basis.Although the hydrocarbon constituents comprising the petrochemical feedstock we use may vary somewhat over time, they tend to fall into relatively narrow percentage bands as compared to overall feedstock composition.By nature of the fractionation process that we utilize, if we make one product, we make them all; therefore, when we receive a significant order for a particular finished product, additional products may be manufactured necessitating sales into secondary, lower margin markets.We continue to investigate options to maintain or improve margins. An impairment of goodwill could negatively impact our financial results At least annually, we assess goodwill for impairment.If an initial qualitative assessment identifies that it is more likely than not that the carrying value of a reporting unit exceeds its estimated fair value, additional quantitative testing is performed. We may also elect to skip the qualitative testing and proceed directly to quantitative testing.If the quantitative testing indicates that goodwill is impaired, the carrying value of goodwill is written down to fair value with a charge against earnings.Since we utilize a discounted cash flow methodology to calculate the fair value of our operating units, continued weak demand for a specific product line or business could result in an impairment.Accordingly, any determination requiring the write-off of a significant portion of goodwill could negatively impact our results of operations. Item 1B.Unresolved Staff Comments. None Item 2.Properties. United States Specialty Petrochemical Facility SHR owns and operates a specialty petrochemical facility near Silsbee, Texas which is approximately 30 miles north of Beaumont, Texas, and 90 miles east of Houston. The facility consists of eight operating units which, while interconnected, make distinct products through differing processes: (i) a Penhex Unit; (ii) a Reformer; (iii) a Cyclo-pentane Unit; (iv) an Aromax® Unit; (v) an Aromatics Hydrogenation Unit; (vi) a White Oil Fractionation Unit; (vii) a Hydrocarbon Processing Demonstration Unit, and (viii) a P-Xylene Unit.All of these units are currently in operation. GSPL owns and operates three (3) 8-inch diameter pipelines and five (5) 4-inch diameter pipelines aggregating approximately 70 miles in length connecting SHR’s facility to: (1) a natural gas line, (2) SHR’s truck and rail loading terminal and (3) a major petroleum products pipeline system owned by an unaffiliated third party.All pipelines are operated within Texas Railroad Commission and DOT regulations for maintenance and integrity. United States Specialty Polyethylene Wax Facility TC owns and operates a specialty synthetic wax facility from its 21 acre plant site located in Pasadena, Texas.The facility contains 6 stainless steel reactors ranging in size from 3,300 to 16,000 gallons with overhead condensing systems, two 4,000 gallon glass line reactors; 3 Sandvik forming belts with pastilling capabilities, two 12 square meter wipe file evaporators, steel batch column with 10,000 gallon still pot and 20 theoretical stages of structured packing.There is also a fully equipped laboratory onsite. Investment in AMAK As of December 31, 2015, we owned a 35% interest in AMAK. Prior to December 2008, we held a thirty (30) year mining lease (which commenced on May 22, 1993) covering an approximate 44 square kilometer area in Najran Province in southwestern Saudi Arabia. The lease carried an option to renew or extend the term of the lease for additional periods not to exceed twenty (20) years.The lease and other related assets located in Saudi Arabia were contributed to AMAK in December 2008.The above-ground ore processing facility became fully operational during the second half of 2012. 14 The facility includes an underground mine, ore-treatment plant and related infrastructures.The ore-treatment plant is comprised of primary crushing, ore storage, SAG milling and pebble crushing, secondary ball milling, pre-flotation, copper and zinc flotation, concentrate thickening, tailings filtration, cyanide leaching, reagent handling, tailings dam and utilities.Related infrastructure includes a 300 men capacity camp for single status accommodation for expatriates and Saudi employees, an on-site medical facility, a service building for 300 employees, on-site diesel generation of 10 megawatts, potable water supply, sewage treatment plant and an assay laboratory.The facilities at the Port of Jazan are comprised of unloading facilities, concentrate storage and reclamation and ship loading facilities. Metal price assumptions follow U. S. Securities and Exchange Commission guidance not to exceed a three year trailing average.The following chart illustrates the change in metal prices from the previous three year average to current levels: Average Price Spot Price as of Percentage For 2013-2015 12/31/15 Increase (Decrease) Gold $1,278.98 per ounce $1,060.00 per ounce )% Silver $ 19.53 per ounce $ 13.82per ounce )% Copper $2.98 per pound $2.13per pound )% Zinc $0.91 per pound $0.73per pound )% AMAK was severely impacted by the continued fall in metal demand and prices (average spot prices for zinc and copper in fourth quarter 2015 were down approximately 13% and 7%, respectively), compared to third quarter 2015. Three mineralized zones, the Saadah, Al Houra and Moyeath, were outlined by initial diamond drilling.The following tables set forth a summary of the diluted recoverable, proven and probable mineralized materials of AMAK in the Al Masane area along with the estimated average grades of these mineralized materials as adjusted to reflect production that began in July 2012: Zone Proven Reserves (Tonnes) (000’s) Copper (%) Zinc (%) Gold (g/t) Silver (g/t) Saadah Al Houra 29 Moyeath - Total .8 Zone Probable Reserves (Tonnes) (000’s) Copper (%) Zinc (%) Gold (g/t) Silver (g/t) Saadah Al Houra Moyeath Total Total proven and probable reserves Less production through December 31, 2015 Remaining proven and probable reserves Our rights to obtain additional mining licenses to other adjoining areas were also transferred to AMAK in December 2008 as part of our initial capital contribution.AMAK received formal approval in November 2015 of an additional 151 square kilometers or 37,313 acres of territory relatively close to the current mine.The new territory comprises the Guyan and Qatan exploration licenses covering 151 square kilometers and within the Guyan exploration license, a 10 square kilometers or 2,471 acre mining lease which has potential for significant gold recovery.Although some exploration holes were drilled in both Guyan and Qatan up to 40 years ago, no reserves are attributable to these areas. For purposes of calculating proven and probable mineralized materials, a dilution of 5% at zero grade on the Saadah zone and 15% at zero grade on the Al Houra and Moyeath zones was assumed. A mining recovery of 80% was used for the Saadah zone and 88% for the Al Houra and Moyeath zones.Mining dilution is the amount of wallrack adjacent to 15 the ore body that is included in the ore extraction process.Base case cutoffs used were 5.0% zinc equivalent.Ore reserves were estimated using metal prices of USD $0.85 per pound for zinc, $2.50 per pound for copper, $800 per ounce for gold and $12.0 per ounce for silver.Resource estimates are exclusive of reserve estimates. Historic three-year average commodity prices are shown in the following table: Average Price in USD 2011-2013 2012-2014 2013-2015 Gold per ounce $ $ $ Silver per ounce $ $ $ Copper per pound $ $ $ Zinc per pound $ $ $ Proven mineralized materials are those mineral deposits for which quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes, and grade is computed from results of detailed sampling.For ore deposits to be proven, the sites for inspection, sampling and measurement must be spaced so closely and the geologic character must be so well defined that the size, shape, depth and mineral content of reserves are well established. Probable mineralized materials are those for which quantity and grade are computed from information similar to that used for proven mineralized materials, but the sites for inspection, sampling and measurement are farther apart or are otherwise less adequately spaced. However, the degree of assurance, although lower than that for proven mineralized materials, must be high enough to assume continuity between points of observation. The metallurgical studies conducted on the ore samples taken from the zones indicated that 87.7% of the copper and 82.6% of the zinc could be recovered in copper and zinc concentrates. Overall, gold and silver recovery from the ore was estimated to be 77.3% and 81.3%, respectively, partly into copper concentrate and partly as bullion through cyanide processing of zinc concentrates and mine tailings. Further studies recommended by consultants may improve those recoveries and thus the potential profitability of the project; however, there can be no assurances of this effect. In the 1994 feasibility study the geologists and engineers stated that there is potential to find more reserves within the Lease area, as the ore zones are all open at depth. Further diamond drilling is required to quantify the additional mineralization associated with these zones. A significant feature of the Al Masane ore zones is that they tend to have a much greater vertical plunge than strike length; relatively small surface exposures such as the Moyeath zone may be developed into sizeable ore tonnages by thorough and systematic exploration. Similarly, systematic prospecting of the small surface indicators of mineralization in the area could yield significant tonnages of new ore.Updates to the feasibility study were completed in 1996, 2005 and July 2009. An updated reserve study or audit has not been performed over the last three years.AMAK is however, preparing a policy regarding updating reserve studies and audits in 2016. The following table sets forth tonnage mined with average assay values per year: Year Mine Head Grade Mill Throughput %Cu %Zn dmt The following table sets forth tonnage milled with average assay values and metallurgical recoveries per year: Year Copper Concentrate Zinc Concentrate dmt %Cu %Zn Recovery dmt %Zn %Cu Recovery 16 The following table sets forth tonnage sold with concentrate assay values and value received per year: Year Copper Concentrate Zinc Concentrate dmt %Cu Value received (in USD millions) dmt %Zn Value received (in USD millions) - $ United States Mineral Interest Our only mineral interest in the United States is its ownership interest in PEVM.See Item 1 – Business – United States Mineral Interests. Offices Outside of the facilities that we own, SHR has a leased corporate and sales office in Sugar Land, Texas. Item 3.Legal Proceedings. On March 21, 2011, Mr. El Khalidi filed suit against the Company in Texas alleging breach of contract and other claims.The 88th Judicial District Court of Hardin County, Texas dismissed all claims and counterclaims for want of prosecution in this matter on July 24, 2013.The Ninth Court of Appeals subsequently affirmed the dismissal for want of prosecution and the Supreme Court of Texas denied Mr. El Khalidi’s petition for review.On May 1, 2014, Mr. El Khalidi refiled his lawsuit against the Company for breach of contract and defamation in the 356th Judicial District Court of Hardin County, Texas.The case was transferred to the 88th Judicial District Court of Hardin County, Texas where it is currently pending.On April 6, 2015, Mr. El-Khalidi nonsuited his defamation claim.We believe that the remaining claims are unsubstantiated and plan to vigorously defend the case.Liabilities of approximately $1.0 million remain recorded, and the options will continue to accrue in accordance with their own terms until all matters are resolved. On September 14, 2010, SHR received notice of a lawsuit filed in the 58th Judicial District Court of Jefferson County, Texas which was subsequently transferred to the 11th Judicial District Court of Harris County, Texas. The suit alleges that the plaintiff became ill from exposure to asbestos. There are approximately 44 defendants named in the suit. On December 15, 2015, plaintiff agreed to settle all claims against SHR for a de minimis amount. On April 30, 2015, TC and TREC received notice of a lawsuit filed in the 152nd Judicial District Court of Harris County, Texas. The suit alleges that the plaintiff, an independent contractor employee, was injured while working on a product line at TC. We have placed our insurers on notice and plan to vigorously defend the case. On or about August 3, 2015, SHR received notice of a lawsuit filed in the 14th Judicial District Court of Calcasieu Parish, Louisiana.The suit alleges that the plaintiff became ill from exposure to benzene.SHR placed its insurers on notice.Its insurers retained a law firm based in Louisiana to defend SHR. Item 4. Mine Safety Disclosures. Not applicable. 17 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. Our common stock traded on the New York Stock Exchange (“NYSE”) during the last two fiscal years under the symbols: TREC or ARSD. The following table sets forth the high and low bid prices for each quarter as reported by NYSE. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. NYSE High Low Fiscal Year Ended December 31, 2015 Fourth Quarter ended December 31, 2015 $ $ Third Quarter ended September 30, 2015 $ $ Second Quarter ended June 30, 2015 $ $ First Quarter ended March 31, 2015 $ $ Fiscal Year Ended December 31, 2014 Fourth Quarter ended December 31, 2014 $ $ Third Quarter ended September 30, 2014 $ $ Second Quarter ended June 30, 2014 $ $ First Quarter ended March 31, 2014 $ $ At March 7, 2016, there were approximately 390 recorded holders (including brokers’ accounts) of the Company’s common stock. We have not paid any dividends since our inception and, at this time, do not have any plans to pay dividends in the foreseeable future.The current lender allows the petrochemical subsidiaries to pay dividends to the parent company of up to 30% of EBITDA.We were in compliance with this restriction as of December 31, 2015.See Note 12 to the Consolidated Financial Statements. Total Stockholder Return The following graph compares the cumulative total stockholder return on our common stock against the NYSE Composite Index and the S&P Specialty Chemical Index, for the five years ending December 31, 2015.The graph was constructed on the assumption that $100 was invested in our common stock and each comparative on December 31, 2010, and that any dividends were fully reinvested. 18 Item 6.Selected Financial Data. The following is a five-year summary of selected financial data (in thousands, except per share amounts): Revenues $ Net Income Net Income Per Share-Diluted EBITDA Adjusted EBITDA Total Assets (at December 31) Current Portion of Long-Term Debt(at December 31) Total Long-Term Debt Obligations(at December 31) The acquisition of TC was completed in the fourth quarter of 2014 as reflected in the table above. Non-GAAP Financial Measures We include in this Annual Report the non-GAAP financial measures of EBITDA and Adjusted EBITDA and provide reconciliations from our most directly comparable financial measures to those measures. We define EBITDA as net income plus interest expense including derivative gains and losses, income taxes, depreciation and amortization.We define Adjusted EBITDA as EBITDA plus share-based compensation and plus or minus equity in AMAK’s earnings and losses or gains from equity issuances.Both of these measures are not measures of financial performance or liquidity under U.S. GAAP and should be considered in addition to, not as a substitute for, net income (loss), nor as an indicator of cash flows reported in accordance with U.S. GAAP. These measures are used as supplemental financial measure by management and external users of our financial statements such as investors, banks, research analysts and others.We believe that these non-GAAP measures are useful as they exclude transactions not related to our core cash operating activities. The following table presents a reconciliation of net income to EBITDA and Adjusted EBITDA our most directly comparable GAAP financial performance measure for each of the periods presented. Net Income $ Add: Interest expense Derivative (gains) losses on interest rate swap ) Depreciation and amortization Income tax expense EBITDA Add: Share-based compensation Equity in (earnings) losses of AMAK ) Gain from additional equity issuance by AMAK - - ) - ) Adjusted EBITDA $ Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statements Statements in Items 7 and 7A, as well as elsewhere in or incorporated by reference in, this Annual Report on Form 10-K regarding the Company’s financial position, business strategy and plans and objectives of the Company’s management for future operations and other statements that are not historical facts, are “forward-looking statements” as that term is 19 defined under applicable Federal securities laws. In some cases, “forward-looking statements” can be identified by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “contemplates,” “proposes,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms and other comparable terminology. Forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results to differ materially from those expressed or implied by such statements. Such risks, uncertainties and factors include, but are not limited to, general economic conditions domestically and internationally; insufficient cash flows from operating activities; difficulties in obtaining financing; outstanding debt and other financial and legal obligations; lawsuits; competition; industry cycles; feedstock, product and mineral prices; feedstock availability; technological developments; regulatory changes; environmental matters; foreign government instability; foreign legal and political concepts; and foreign currency fluctuations, as well as other risks detailed in the Company’s filings with the U.S. Securities and Exchange Commission, including this Annual Report on Form 10-K, all of which are difficult to predict and many of which are beyond the Company’s control. Overview The following discussion and analysis of our financial results, as well as the accompanying consolidated financial statements and related notes to consolidated financial statements to which they refer, are the responsibility of the management of the Company.Our accounting and financial reporting fairly reflect our business model involving the manufacturing and marketing of petrochemical products and specialty waxes.Our business model involves the manufacture and sale of tangible products and providing custom processing services.Our consistent approach to providing high purity products and quality services to our customers has helped to sustain our current position as a preferred supplier of various petrochemical products. Business Environment and Risk Assessment We believe we are well-positioned to participate in new investments to grow the Company.While petrochemical prices are volatile on a short-term basis and depend on the demand of our customers’ products, our investment decisions are based on our long-term business outlook using a disciplined approach in selecting and pursuing the most attractive investment opportunities. Petrochemical Operations Worldwide petrochemical demand improved during 2015, and we benefitted from continued operational excellence and competitive advantages achieved through our business mix and focus on producing high quality products and outstanding customer service. During 2015 feedstock prices continued the decline which began in the fourth quarter of 2014.Average price fell $0.46 per gallon from end of year 2014 to end of year 2015.Typically, during falling prices we experience better margins since almost 60% of our selling prices are on formula pricing which follows market prices calculated upon the prior month. Specialty Wax Operations Key applications for polyolefin waxes are in hot melt adhesives (HMA), plastic processing, PVC lubricants, inks, paints and coatings, where they act as surface or rheology modifiers. The HMA market is expected to grow at a higher rate than GDP growth due to growth in the developing markets and increases in packaging requirements due to changes in consumer purchasing (shift to home deliveries via the internet) in developed economies. Road marking paints are also expected to grow at rates exceeding GDP growth in developed economies due to new infrastructure build-outs.New construction and upgrades to the existing water network should encourage the PVC market to grow at GDP growth rates. Global demand for polyethylene and polypropylene waxes, our target market, is expected to grow to around 2 billion pounds globally by 2020. We expect to penetrate a larger percentage of the market with our enhanced quality product by giving customers an alternative to synthetic Fischer-Tropsch waxes. 20 Liquidity and Capital Resources Working Capital Our approximate working capital days are summarized as follows: December 31, 2015 December 31, 2014 December 31, 2013 Days sales outstanding in accounts receivable Days sales outstanding in inventory Days sales outstanding in accounts payable Days of working capital Our days sales outstanding in accounts receivable decreased from 2014 to 2015 due to decreases in deferred sales revenue and increased from 2013 to 2014 due to increases in deferred sales revenue.Deferred sales revenue decreased by approximately $1.4 million from 2014 to 2015 and increased by approximately $0.4 million from 2013 to 2014.Deferred sales are not recognized until the customer accepts delivery of the product and title has transferred.The majority of these sales are to foreign customers with longer payment terms due to increased shipping times. Our days sales outstanding in inventory increased from 2014 to 2015 due to additional inventory on hand at TC.Due to TC’s primary raw material supplier being required to sell additional material, TC chose to purchase that material rather than it being sold to a competitor.This significantly increased TC’s inventory because of the additional production from that raw material. Sources and Uses of Cash Cash and cash equivalents increased by $10.1million during the year ended December 31, 2015.The change in cash and cash equivalents is summarized as follows: Net cash provided by (used in) (in thousands) Operating activities $ $ $ Investing activities ) ) ) Financing activities ) Increase (decrease) in cash and equivalents $ $ $ ) Cash and cash equivalents $ $ $ Operating Activities Operating activities generated cash of $39.6 million during fiscal 2015 as compared with $23.2 million of cash provided during fiscal 2014.The Company’s net income increased by $3.0 million from 2014 to 2015 and cash provided by operations increased by $16.4 million due primarily to the following factors: · Net income for 2015 included a non-cash equity in loss from AMAK of $5.3 million as compared to equity in loss from AMAK $1.1 million in 2014; · Net income for 2015 included a non-cash depreciation and amortization charge of $9.1 million (due to the incorporation of TC’s charges for a full year) as compared to 2014 which included a charge of $5.7 million (included only one quarter of TC’s charges); · Net income for 2015 included a non-cash deferred income tax charge of $5.6 million as compared to 2014 which included a deferred income tax benefit of $1.9 million; · Trade receivables decreased approximately $8.8 million in 2015 (due to a 27.1% decrease in the average per gallon selling price) as compared to an increase of approximately $3.4 million in 2014 (due toa 9.9% increase in volume sold during the fourth quarter and receivables acquired from the Acquisition); · Prepaid expenses and other assets decreased $1.2 million in 2015 (primarily due to expensing of loan fees and disbursement of the prepayment of a lawsuit settlement) as compared to an increase of$1.4 million in 2014 (primarily due to prepaid loan fees associated with the debt from the Acquisition, prepayment of a lawsuit settlement, and prepaids acquired from the Acquisition); and 21 · Other liabilities increased $2.2 million in 2015 (due to customer funding of capital projects for custom processing) as compared to an increase of $0.1 million in 2014 (due to deferred revenue acquired from the Acquisition offset by recognition of deferred revenue during 2014). These significant sources of cash were partially offset by the following decreases in cash provided by operations: · Income tax receivable increased $7.2 million in 2015 (primarily due to estimated tax payments being made prior to the update of tax laws passed in December 2015) as compared to a decrease of $0.1 million in 2014; · Inventory increased $3.0 million in 2015 (due to TC’s increase in raw material receipts from their primary supplier which translated into additional finished goods production) as compared to a decrease of $2.6 million in 2014 (due to a 31.9% decrease in cost per gallon); and · Accounts payable and accrued liabilities decreased $2.4 million in 2015 (primarily due to construction projects being completed during the year) as compared to an increase of $1.8 million in 2014 (primarily due to the working capital adjustment payable for the Acquisition). Operating activities generated cash of $23.2 million during fiscal 2014 as compared with $13.2 million of cash provided during fiscal 2013.Although the Company’s net income decreased by $3.9 million from 2013 to 2014, the cash provided by operations increased by $10.0 million due primarily to the following factors: · Net income for 2014 included a non-cash equity in loss from AMAK of $1.1 million as compared to equity in earnings from AMAK $4.7 million and gain on equity issued in AMAK of $4.0 million in 2013; · Net income for 2014 included a non-cash depreciation and amortization charge of $5.7 million as compared to 2013 which included a non-cash depreciation charge of $4.0 million; · Net income for 2014 included a non-cash share-based compensation charge of $2.1 million as compared to 2013 which included a non-cash share-based compensation charge of $1.2 million; · Trade receivables increased approximately $3.4 million in 2014 (due toa 9.9% increase in volume sold during the fourth quarter and receivables acquired from the Acquisition) as compared to an increase of approximately $6.3 million (due to a 40.1% increase in volume sold during the fourth quarter) in 2013; · Inventory decreased approximately $2.6 million in 2014 (due to a 31.9% decrease in cost per gallon) as compared to an increase of approximately $2.2 million (due to a 58.8% increase in deferred sales) in 2013; and · Accounts payable and accrued liabilities increased $1.8 million in 2014 (primarily due to the working capital adjustment payable for the Acquisition) as compared to an increase of $1.4 million (primarily due to an increase in the accrual for raw materials) in 2013. These significant sources of cash were partially offset by the following decreases in cash provided by operations: · Net income for 2014 included non-cash deferred income tax benefits of $1.9 million as compared to charges of $1.5 million in 2013; · Prepaid expenses and other assets increased $1.4 million in 2014 (primarily due to prepaid loan fees associated with the debt from the Acquisition, prepayment of a lawsuit settlement, and prepaids acquired from the Acquisition) as compared to an increase of $1.0 million in 2013 (primarily due to an increase in prepaid insurance and notes receivable from processing customers); and · Other liabilities increased $0.1 million in 2014 (due to deferred revenue acquired from the Acquisition offset by recognition of deferred revenue during 2014) as compared to an increase of $3.0 million in 2013 (due to the receipt of funds from toll processing customers for modifications of toll processing facilities within the plant). 22 Investing Activities Cash used by investing activities during fiscal 2015 was approximately $31.3 million, representing a decrease of approximately $57.6 million over the corresponding period of 2014.The majority of the decrease was due to the 2014 Acquisition for $74.8 million, net of $0.1 million in cash acquired as discussed in Note 3.During 2015 we expended $13.3 million on the D-train expansion, $1.8 million on tank farm improvements, $0.6 million on spare equipment, $2.8 on pipeline upgrades, $1.5 million on transportation equipment, $2.2 million on the Oligomerization project (costs fully paid by the customer), $2.1 million on the hydrogenation project, $1.3 million on a wax stripping column, and $5.6 million on various plant improvements and equipment. Cash used by investing activities during fiscal 2014 was approximately $88.9 million, representing an increase of approximately $76.2 million over the corresponding period of 2013.The majority of the increase was due to the Acquisition for $74.8 million, net of $0.1 million in cash acquired as discussed in Note 3.During 2014 we also expended $6.8 million on the D-train expansion, $0.9 million on tank farm improvements, $2.4 million on spare equipment, $0.3 on pipeline upgrades, and $4.4 million on various plant improvements and equipment. Financing Activities Cash provided by financing activities during fiscal 2015 was approximately $1.8 million versus cash provided of $66.6 million during the corresponding period of 2014.During 2015 we made principal payments of $7.0 million on our term debt and $6.2 million on our line of credit.We drew $15.0 million on our term debt at year end 2015 to pre-fund the new reformer project approved for 2016 since borrowing availability for that particular financing was set to expire on December 31, 2015. Cash provided by financing activities during fiscal 2014 was approximately $66.6 million versus cash used of $2.4 million during the corresponding period of 2013.During 2014 we entered into an amended and restated loan agreement with the bank as discussed inNote 12for the Acquisition, financing for the D-train expansion and a working capital line.We also made principal payments of $9.2 million on our term debt and $11.5 million on our line of credit. Credit Agreement On October 1, 2014, TOCCO, SHR, GSPL, and TC (SHR, GSPL and TC collectively the “Guarantors”) entered into an Amended and Restated Credit Agreement (“ARC Agreement”) with the lenders which from time to time are parties to the ARC Agreement (collectively, the “Lenders”) and Bank of America, N.A., a national banking association, as Administrative Agent for the Lenders, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as Lead Arranger. Subject to the terms and conditions of the ARC Agreement, TOCCO may (a) borrow, repay and re-borrow revolving loans (collectively, the “Revolving Loans”) from time to time during the period ending September 30, 2019, up to but not exceeding at any one time outstanding $40.0 million (the “Revolving Loan Commitment”) and (b) request up to $5.0 million of letters of credit and $5.0 million of swingline loans.Each of the issuance of letters of credit and the advance of swingline loans shall be considered usage of the Revolving Loan Commitment.All outstanding loans under the Revolving Loans must be repaid on October 1, 2019.As of December 31, 2015, TOCCO had outstanding borrowings under the Revolving Loans aggregating $1.0 million. Under the ARC Agreement, TOCCO also borrowed $70.0 million in a single advance term loan (the “Acquisition Term Loan”) to partially finance the Acquisition.As of December 31, 2015, TOCCO had outstanding borrowings under the Acquisition Term Loan aggregating $61.3 million. Under the ARC Agreement, TOCCO also has the right to borrow $25.0 million in a multiple advance loan (the “Term Loans,” together with the Revolving Loans and Acquisition Term Loan, collectively the “Loans”).Borrowing availability under the Term Loans ended on December 31, 2015.The Term Loans convert from a multiple advance loan to a “mini-perm” loan once TOCCO has fulfilled certain obligations such as certification that construction of D-Train was completed in a good and workmanlike manner, receipt of applicable permits and releases from governmental authorities, and receipt of releases of liens from the contractor and each subcontractor and supplier.The Loans also include a $40,000,000 uncommitted increase option (the “Accordion Option”).As of December 31, 2015, TOCCO had borrowed funds under this agreement aggregating $20.0 million. 23 All of the Loans under the ARC Agreement will accrue interest at the lower of (i) a London interbank offered rate (“Eurodollar Rate”) plus a margin of between 2.00% and 2.50% based on the total leverage ratio of TOCCO and its subsidiaries on a consolidated basis, or (ii) a base rate (“Base Rate”) equal to the highest of the federal funds rate plus 0.50%, the rate announced by Bank of America, N.A. as its prime rate, and Eurodollar Rate plus 1.0%, plus a margin of between 1.00% to 1.50% based on the total leverage ratio of TOCCO and its subsidiaries on a consolidated basis.The Revolving Loans will accrue a commitment fee on the unused portion thereof at a rate between 0.25% and 0.375% based on the total leverage ratio of TOCCO and its subsidiaries on a consolidated basis.Interest on the Revolving Loans will be payable quarterly, with principal due and payable at maturity.Interest on the Acquisition Term Loan became payable quarterly using a ten year commercial style amortization, commencing on December 31, 2014.The Acquisition Term Loan was also payable as to principal beginning on December 31, 2014, and continuing on the last business day of each March, June, September and December thereafter, each payment in an amount equal to $1,750,000, provided that the final installment on the September 30, 2019, maturity date shall be in an amount equal to the then outstanding unpaid principal balance of the Acquisition Term Loan.Interest on the Term Loans will be payable quarterly using a fifteen year commercial style amortization, with interest only through December 31, 2015, and principal payments to commence March 31, 2016.Interest on the Loans will be computed (i) in the case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day year, in each case for the actual number of days elapsed in the period during which it accrues. The Loans may be prepaid in whole or in part without premium or penalty (Eurodollar Rate Loans are prepayable only on the last days of related interest periods or upon payment of any breakage costs) and the lenders’ commitments relative thereto reduced or terminated.Subject to certain exceptions and thresholds, outstanding Loans shall be prepaid by an amount equal to 100% of the net cash proceeds from: (i) all sales, transfers, licenses, lease or other disposition of any property by TOCCO and Guarantors (other than a permitted transfer); (ii) any equity issuance by TOCCO or the Guarantors; (iii) any debt issuance by TOCCO or the Guarantors; or (iv) the receipt of any cash received by TOCCO or the Guarantors not in the ordinary course of business.Amounts prepaid in connection with the mandatory repayments described above will be applied first, to the principal repayment installments of the Acquisition Term Loan in inverse order of maturity, second, to the principal repayment installments of the Term Loans in inverse order of maturity and, third, to the Revolving Loans in the manner set forth in the Amended and Restated Credit Agreement. All amounts owing under the ARC Agreement and all obligations under the guarantees will be secured in favor of the Lenders by substantially all of the assets of TOCCO and its subsidiaries and guaranteed by its subsidiaries. The ARC Agreement contains, among other things, customary covenants, including restrictions on the incurrence of additional indebtedness, the granting of additional liens, the making of investments, the disposition of assets and other fundamental changes, the transactions with affiliates and the declaration of dividends and other restricted payments.The ARC Agreement also includes the following financial covenants, each tested on a quarterly basis for TOCCO and its subsidiaries on a consolidated basis: a maximum total leverage ratio of 3.25 to 1, a minimum fixed charge coverage ratio of 1.25 to 1, and an asset coverage test of greater than 1.1 to 1.The ARC Agreement further includes customary representations and warranties and events of default, and upon occurrence of such events of default the outstanding obligations under the ARC Agreement may be accelerated and become immediately due and payable and the commitment of the Lenders to make loans under the ARC Agreement may be terminated.TOCCO was in compliance with all covenants at December 31, 2015. Our average floating interest rate on debt outstanding under our credit facility at December 31, 2015, was 2.42%. Anticipated Cash Needs We believe that the Company is capable of supporting its operating requirements and capital expenditures through internally generated funds supplemented with borrowings under our credit facility. Results of Operations Comparison of Years 2015, 2014, 2013 The tables containing financial and operating information set forth below are presented to facilitate the discussion of the results of operations, and should not be considered a substitute for, and should be read in conjunction with, the audited consolidated financial statements. 24 Specialty Petrochemical Segment Change %Change (in thousands) Petrochemical Product Sales $ $ $ ) %) Processing ) %) Gross Revenue $ $ $ ) %) Volume of petrochemical sales (thousand gallons) % Cost of Sales $ $ $ ) %) Total Operating Expense* % Natural Gas Expense* ) %) Operating Labor Costs* % Transportation Costs* % General & Administrative Expense ) %) Depreciation** % Capital Expenditures $ $ % *Included in cost of sales **Includes $3,872 and $3,523 for 2015 and 2014 which is included in cost of sales and operating expenses Change %Change (in thousands) Petrochemical Product Sales $ $ $ % Processing % Gross Revenue $ $ $ % Volume of petrochemical sales (thousand gallons) % Cost of Sales $ $ $ % Total Operating Expense* % Natural Gas Expense* % Operating Labor Costs* % Transportation Costs* % General & Administrative Expense % Depreciation** 25 % Capital Expenditures $ $ $ % *Included in cost of sales **Includes $3,523 and $3,518 for 2014 and 2013 which is included in cost of sales and operating expenses Gross Revenue 2014-2015 Revenues decreased from 2014 to 2015 by 23.3% primarily due to a decrease in the average selling price per gallon of 27.1% and a decrease in processing fees of 13.7%. 2013-2014 Revenues increased from 2013 to 2014 by approximately 20.4% primarily due to an increase in sales volume of 23.4% and an increase in processing fees of 20.4%. Petrochemical Product Sales 2014-2015 Petrochemical product sales revenue decreased 23.5% from 2014 to 2015 due to a decrease in the average selling price of 27.1%.We saw a significant decline in raw material prices beginning in the fourth quarter of 2014 which continued 25 throughout 2015.Since our selling prices are based on raw material prices, they declined as well.Deferred sales volume remained steady from 2014 to 2015; however, deferred sales revenue declined 19.8% due to the decrease in the average selling price.Foreign sales volume accounted for approximately 25.2% of volume and 27.9% of revenue for petrochemical product sales during 2015 as compared to 27.7% of volume and 30.8% of revenue during 2014. 2013-2014 Petrochemical product sales increased 20.4% from 2013 to 2014 due to an increase in total sales volume of 23.4% while average selling price declined slightly by 2.5%.We saw a significant decline in raw material prices during the fourth quarter of 2014 which caused our average selling price for the year to decline.Deferred sales volume increased 12.6% from the end of 2013 to 2014 which delayed recognition until 2015. Processing 2014-2015 Processing revenues decreased 13.7% from 2014 to 2015 due to lower run rates being required by our customers. 2013-2014 Processing revenues increased 20.4% from 2013 to 2014 due to the continued benefit from renegotiated contacts. We remain dedicated to maintaining a certain level of toll processing business in the facility and continue to pursue opportunities. Cost of Sales (includes but is not limited to raw materials, total operating expense, natural gas, operating labor and transportation) 2014-2015 Cost of Sales decreased 31.6% from 2014 to 2015 due primarily to a 46.9% decrease in the average cost per gallon of raw material.This was offset slightly by higher raw material volumes being processed in order to support the 5.0% increase in sales volume.Our raw material composition fluctuated during the year.We use natural gasoline as feedstock which is the heavier liquid remaining after butane and propane are removed from liquids produced by natural gas wells.The material is a commodity product in the oil/petrochemical markets and generally is readily available.We continue to investigate alternative feedstock sources which contain lower percentages of less desirable components in an effort to reduce the amount of byproduct sold into secondary markets at lower margins, thereby increasing overall profitability. 2013-2014 Cost of Sales increased 18.6% from 2013 to 2014 due in part to a 19.4% increase in volumes processed to support the increase in sales volume slightly offset by a 4.4% decrease in the average cost per gallon of raw material. Total Operating Expense (includes but is not limited to natural gas, operating labor and transportation) 2014-2015 Total Operating Expense increased 3.9% from 2014 to 2015.Natural gas, labor and transportation are the largest individual expenses in this category; however, not all of these increased. The cost of natural gas purchased decreased 34.1% from 2014 to 2015 due to a decrease in the average per unit cost and lower volume used.The average price per MMBTU for 2015 was $2.94 whereas, for 2014 the average per unit cost was $4.49.Volume consumed decreased to approximately 1,402,000 MMBTU from about 1,417,000 MMBTU. Operating labor costs were higher by 12.5% mainly due to a cost of living adjustment that was given mid-year 2015, additional profit sharing distributions based upon profitability, and an increase in our employee count for the petrochemical segment.Employee count increased approximately 9.5% from year end 2014 to year end 2015 as support for the D-train expansion and in preparation for construction of the new reformer unit. 26 Transportation costs were higher by 7.2% primarily due to an increase in rail freight which includes car rental.The number of cars in our rail fleet remained significant during 2015 in support of our oil sands customer.As we approached year end, we began trading some of the smaller railcars which were on lease for larger railcars which are more acceptable to our customers.These costs are typically recovered through our selling price.Higher transportation costs accounted for 82.0% of the increase in operating expense. 2013-2014 Total Operating Expense increased 18.4% from 2013 to 2014.Natural gas, labor and transportation are the largest individual expenses in this category. The cost of natural gas purchased increased 22.3% from 2013 to 2014 due to an increase in the average per unit cost and additional volume used.The average price per MMBTU for 2014 was $4.49 whereas, for 2013 the average per unit cost was $3.89.Volume consumed increased to approximately 1,417,000 MMBTU from about 1,342,000 MMBTU. Operating labor costs were higher by 15.2% mainly due to a cost of living adjustment that was given mid-year 2014, additional profit sharing distributions based upon profitability, and an increase in our employee count for the petrochemical segment.Employee count increased approximately 33% from year end 2013 to year end 2014 as construction for the D-train expansion was underway. Transportation costs were higher by 26.0% primarily due to an increase in rail freight.We increased our rail fleet by 25.5%, and shipments increased by 32.5%. These costs are typically recovered through our selling price.Higher transportation costs accounted for 58.9% of the increase in operating expense. General and Administrative Expense 2014-2015 General and Administrative costs decreased from 2014 to 2015 due primarily to management expenses being recorded at the corporate level instead of at the petrochemical level and a decrease in consulting fees.During 2014 consulting fees were higher than normal due to costs associated with the Acquisition. 2013-2014 General and Administrative costs increased from 2013 to 2014 due primarily to expenses recorded for administrative payroll costs, 401(k) contributions, insurance premiums, consulting fees, legal fees and property taxes. Payroll costs increased approximately $0.4 million due to a cost of living adjustment, increased profit sharing distributions, and an increase in personnel.Group health insurance premiums increased 8.2% due to the health insurance environment and an increase in personnel.Property insurance premiums increased 4.7% due to an increase in the insured basis.Consulting fees increased $0.5 million due to the hiring of consultants to assist with the Acquisition.Property taxes increased 11.8% due to the increase in the taxable basis because of recent expansions and additions. Depreciation 2014-2015 Depreciation expense increased 11.0% from 2014 to 2015 primarily due to D-train coming online during the fourth quarter of 2015. 2013-2014 Depreciation expense increased only slightly by 0.6% from 2013 to 2014.Many of the capital expenditures for 2014 remained in construction in progress accounts at year end. 27 Capital Expenditures 2014-2015 Capital expenditures increased 74.1% from 2014 to 2015. See discussion under “Capital Resources and Requirements” below for more detail. 2013-2014 Capital expenditures increased 104.8% from 2013 to 2014. See discussion under “Capital Resources and Requirements” below for more detail. Specialty Wax Segment Due to the Acquisition on October 1, 2014, the following table only includes fourth quarter 2014 results as compared to full year 2015; therefore, no variances are displayed or explained. Product Sales $ $ Processing Gross Revenue Cost of Sales* General & Administrative Expense Depreciation Capital Expenditures $ $ *includes depreciation and amortization of $4,464 and $1,122, respectively Capital expenditures for 2015 include $2.2 million on the Oligomerization project (cost fully paid for by the customer), $2.1 million on the hydrogenation project, and $1.3 million on a wax stripping column. Corporate Segment Change %Change (in thousands) General & Administrative Expense $ $ $ % Depreciation 26 - 26 % Equity in earnings (losses) of AMAK ) ) ) % Change %Change (in thousands) General & Administrative Expense $ $ $ % Equity in earnings(losses) of AMAK ) ) %) Gain from additional equity issuance by AMAK $ - $ ) %) General and Administrative Expenses 2014-2015 General corporate expenses increased from 2014 to 2015 primarily due to increases in officer compensation which were re-classed from the petrochemical company, directors’ fees and accounting fees offset by decreases in consulting fees and investor relations expenses.Directors’ fees increased approximately $208,000 because of the addition of one director and reassessment of directors’ compensation during 2015.Accounting fees increased due to costs associated with the Acquisition.Consulting fees decreased $0.5 million due to the hiring of consultants for the Acquisition during 2014 and investor relations fees decreased $0.1 million due to a change in our investor relations firm. 28 2013-2014 General corporate expenses increased from 2013 to 2014 primarily due to increases in officer compensation, consulting fees, insurance expense, and administrative expenses in Saudi Arabia.Officer compensation increased $2.0 million due to the award of options and an increase in the executive bonus based upon 2014 performance.Consulting fees increased $0.6 million due to the hiring of consultants for the Acquisition.Administrative expenses in Saudi Arabia increased $0.1 million due to additional staffing requirements. Equity in Earnings (Losses) of AMAK/Gain on Equity Issuance of AMAK 2014-2015 Equity in Losses of AMAK increased 396.7% from 2014 to 2015 due to a number of reasons as discussed below. AMAK’s performance, like the rest of the mining sector, was severely impacted by the continued fall in metal demand and prices (average spot prices for zinc and copper in fourth quarter 2015 were down approximately 13% and 7%, respectively, compared to third quarter 2015).The mine also suffered from significant raw material outages and operating inefficiencies. Shipments decreased 7.4%from 2014 to 2015 as indicated in the table below.There was one shipment of zinc in the first quarter, one shipment of copper in the second quarter, one shipment of copper and two shipments of zinc in the third quarter and oneshipment of copper (to two customers) in the fourth quarter.AMAK volumes in dry metric tons (dmt) for 2015 and 2014 were as follows: Variance Ore tons processed ) Concentrate to the port Copper ) Zinc ) Shipments Copper Zinc ) ) In November 2015 the decision was made to temporarily close the mine and to terminate the contract with the operator.This allows AMAK to preserve asset value while the mill and underground assets are returned to their original condition and equipment upgrades are installed. Renovation work began at the AMAK facility in December 2015 with zinc and copper production expected to resume in the fourth quarter of 2016.During the renovation, AMAK’s focus remains on improving recoveries overall and upgrading the precious metals circuit through the installation of SART modifications which should lower chemical use; thereby, reducing operating costs once processing resumes.In addition, processing of the gold-bearing waste dumps from historical mining at the newly acquired Guyan mining license area are also scheduled to begin in the fourth quarter of 2016.An exploration program for the rest of Guyan mining lease will commence shortly, along with a systematic program of infill drilling to extend the overall life of the copper and zinc mine. The renovation work at AMAK is proceeding on schedule and installation of new equipment is expected to finish early in the fourth quarter of 2016.We believe that AMAK has sufficient capital to complete the planned improvements.AMAK will self-operate the mine after start-up and has signed a manpower agreement with a Turkish company that will provide greater technical know-how and required management skills in combination with significant cost savings. 29 2013-2014 Equity in Earnings (Losses) of AMAK decreased 122.8% from 2013 to 2014.Our equity in AMAK’s results of operations for 2013 also included a gain from the additional equity issuance by AMAK of $4.0 million.There was no such gain in 2014. Shipments decreased by 26.0% from 2013 to 2014 as indicated in the table below.There were no shipments in the first quarter of 2014 due to logistics delays and the rebuilding of warehouse stocks.Shipments in the second quarter of 2014, while up in number (4), were limited by volume shipped.Shipments in the third and fourth quarters were also limited by volume shipped.AMAK volumes in dry metric tons (dmt) for 2014 and 2013 were as follows: Variance Ore tons processed ) Concentrate to the port Copper ) Zinc ) ) Shipments Copper ) Zinc ) ) Capital Resources and Requirements 2014-2015 Capital expenditures increased 74.1% from 2014 to 2015.During 2015 we expended $13.3 million on the D-train expansion, $1.8 million on tank farm improvements, $0.6 million on spare equipment, $2.8 on pipeline upgrades, $1.5 million on transportation equipment, $2.2 million on the Oligomerization project (costs fully paid by the customer), $2.1 million on the hydrogenation project, $1.3 million on a wax stripping column, and $5.6 million on various plant improvements and equipment. 2013-2014 Capital expenditures increased 104.8% from 2013 to 2014.During 2014 we expended $6.8 million to begin construction on our D-train expansion, $2.4 million to purchase spare equipment for future use, $0.9 million for tank farm improvements, $1.9 million for various plant upgrades, $0.6 million for a new warehouse and building improvements, $0.5 million for loading rack expansion capabilities, and $.3 million for pipeline upgrades. Capital expenditures typically average $7.0 million per year for facility improvements.At December 31, 2015, there was $39.0 million available on the Company’s line of credit.We believe that operating cash flows along with credit availability will be sufficient to finance our 2016 operations and capital expenditures. The table below summarizes the following contractual obligations of the Company: Payments due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years (thousands of dollars) Operating Lease Obligations $ Long-Term Debt Obligations - Total $ The anticipated source of funds for payments due within three years that relate to contractual obligations is from a combination of continuing operations and long-term debt refinancing. 30 Investment in AMAK Information concerning our investment in AMAK is set forth in Note 10 of the Notes to Consolidated Financial Statements. New Accounting Standards In May 2014 the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"). ASU 2014-09 supersedes the revenue recognition requirements of FASB Accounting Standards Codification ("ASC") Topic 605, Revenue Recognition and most industry-specific guidance throughout the Accounting Standards Codification, resulting in the creation of FASB ASC Topic 606, Revenue from Contracts with Customers. ASU 2014-09 requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. This ASU provides alternative methods of retrospective adoption and is effective for fiscal years, and interim periods within those years, beginning after December 15, 2017. Early adoption would be permitted but not before annual periods beginning after December 15, 2016.The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. In June 2014 the FASB issued ASU No. 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. The new standard requires that a performance target that affects vesting, and that could be achieved after the requisite service period, be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant date fair value of the award. This update further clarifies that compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the periods for which the requisite service has already been rendered. The new standard is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015 and can be applied either prospectively or retrospectively to all awards outstanding as of the beginning of the earliest annual period presented as an adjustment to opening retained earnings. Early adoption is permitted. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. In April 2015 the FASB issued ASU No. 2015-03, Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs. The amendments in this ASU 2015-03 require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this ASU 2015-03. In August 2015 the FASB issued ASU No. 2015-15, Interest - Imputation of Interest (Subtopic 835-30): Presentation and Subsequent Measurement of Debt Issuance Costs Associated with Line-of-Credit Arrangements - Amendments to SEC Paragraphs Pursuant to Staff Announcement at June 18, 2eeting. ASU 2015-15 was issued to address presentation or subsequent measurement of debt issuance costs related to line-of-credit arrangements that were not found ASU 2015-03.Given the absence of authoritative guidance within ASU 2015-03 for debt issuance costs related to line-of-credit arrangements, the SEC staff would not object to an entity deferring and presenting debt issuance costs as an asset and subsequently amortizing the deferred debt issuance costs ratably over the term of the line-of-credit arrangement, regardless of whether there are any outstanding borrowings on the line-of-credit arrangement. These standards are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, and should be applied retrospectively. Early adoption is permitted. The Company is currently assessing the potential impact of adopting ASU 2015-03 and ASU 2015-15 on its consolidated financial statements and related disclosures. In November 2015 the FASB issued ASU No. 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes. The new standard eliminates the current requirement for organizations to present deferred tax liabilities and assets as current and noncurrent in a classified balance sheet. Instead, organizations will be required to classify all deferred tax assets and liabilities as noncurrent. The amendments are effective for financial statements issued for annual periods beginning after December 15, 2016, and interim periods within those annual periods. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. 31 In February 2016 the FASB issued ASU No. 2016-02, Leases (Topic 842). The ASU was issued to increase transparency and comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. This ASU affects any entity that enters into a lease, with some specified scope exemptions. The guidance in this Update supersedes FASB ASC 840, Leases. The amendments in this ASU are effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. The Company is currently assessing the impact of adopting this ASU on its consolidated financial statements and related disclosures. Critical Accounting Policies Our consolidated financial statements are based on the selection and application of significant accounting policies.The preparation of consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of net sales, expenses and allocated charges during the reported period.Actual results could differ from those estimates.However, we are not currently aware of any reasonably likely events or circumstances that would result in materially different results. We believe the following accounting policies and estimates are critical to understanding the financial reporting risks present currently. These matters, and the judgments and uncertainties affecting them, are essential to understanding our reported results.See Note 2 to the Notes to the Consolidated Financial Statements for further information. Inventories Finished products and feedstock are recorded at the lower of cost, determined on the last-in, first-out method (LIFO); or market for SHR.For TC, inventory is recorded at the lower of cost or market as follows:(1) raw material cost is calculated using the weighted-average cost method and (2) product inventory cost is calculated using the specific cost method.See Note 7 to the Notes to the Consolidated Financial Statements for more information. Revenue recognition Revenue is recorded when (1) the customer accepts delivery of the product and title has been transferred or when the service is performed and we have no significant obligations remaining to be performed; (2) a final understanding as to specific nature and terms of the agreed upon transaction has occurred; (3) price is fixed and determinable; and (4) collection is assured. For our product sales these criteria are generally met, and revenue is recognized, when the product is delivered or title is transferred to the customer.Sales are presented net of discounts, allowances, and sales taxes.Freight costs billed to customers are recorded as a component of revenue.For our custom processing we recognize revenue when the service has been provided to the customer.Revenues received in advance of future sales of products or prior to the performance of services are presented as deferred revenues. Long-lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable from estimated future undiscounted cash flows.If the estimated future undiscounted cash flows are less than the carrying value of the assets, we calculate the amount of impairment if the carrying value of the long-lived assets exceeds the fair value of the assets.Our long-lived assets include our petrochemical facility and our specialty synthetic wax facility. Our petrochemical facility and specialty synthetic wax facility are currently our revenue generating assets.The facilities were in full operation at December 31, 2015. Goodwill and other intangible assets Goodwill and indefinite-lived intangible assets are tested for impairment at least annually; however, these tests are performed more frequently when events or changes in circumstances indicate that the asset may be impaired.Impairment exists when carrying value exceeds fair value. 32 Definite-lived intangible assets are being amortized using discounted estimated future cash flows over the term of the related agreements.We continually evaluate the reasonableness of the useful lives of these assets.Once these assets are fully amortized, they will be removed from the consolidated balance sheets. See Note 9 to the Notes to the Consolidated Financial Statements for additional information. Investment in AMAK We account for our investment in AMAK using the equity method of accounting under which we record in income our share of AMAK’s income or loss for each period.The amount recorded is also adjusted to reflect the amortization of certain differences between the basis in our investment in AMAK and our share of the net assets of AMAK as reflected in AMAK’s financial statements. See Note 10 to the Notes to the Consolidated Financial Statements. We assess our investment in AMAK for impairment when events are identified, or there are changes in circumstances that may have an adverse effect on the fair value of the investment.We consider recoverable ore reserves and the amount and timing of the cash flows to be generated by the production of those reserves, as well as, recent equity transactions within AMAK.Factors which may affect carrying value include, but are not limited to, mineral prices, capital cost estimates, equity transactions, the estimated operating costs of any mines and related processing, ore grade and related metallurgical characteristics, the design of any mines and the timing of any mineral production. There are no assurances that we will not be required to take a material write-down of any of our mineral properties. Environmental Liabilities Our operations are subject to the rules and regulations of the TCEQ which inspects the facilities at various times for possible violations relating to air, water and industrial solid waste requirements. As noted in Item 1. Business, evidence of groundwater contamination was discovered at SHR in 1993. The recovery process, initiated in 1998, is proceeding as planned and is expected to continue for many years. See Note 15 to the Notes to the Consolidated Financial Statements. Share-Based Compensation We expense the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of such instruments. For options we use the Black-Sholes model to calculate the fair value of the equity instrument on the grant date.See Note 16 to the Notes to the Consolidated Financial Statements. Off Balance Sheet Arrangements Off balance sheet arrangements as defined by the SEC means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the registrant is a party, under which the registrant has (i) obligations under certain guarantees or contracts, (ii) retained or contingent interest in assets transferred to an unconsolidated entity or similar arrangements, (iii) obligations under certain derivative arrangements, and (iv) obligations arising out of a material variable interest in an unconsolidated entity.Our guarantee for AMAK’s debt is considered an off balance sheet arrangement.Please see further discussion under “Investment in AMAK” in Item 1. Business. Income Taxes In determining our income tax provision, we assess the likelihood our deferred tax assets will be recovered through future taxable income.Based on this assessment, a valuation allowance against all or a portion of our deferred tax asset that will, more likely than not, be realized.If these estimates, assumptions, or actual results of operations change in the future, we may reverse the valuation allowance against deferred tax assets. Income tax liabilities are determined based on judgment and estimates assuming it is more likely than not that the position will be sustained upon examination by a taxing authority.There are no uncertain income tax positions taken or expected to be taken at January 1, 2007 (adoption date), and at December 31, 2015. See Note 17 to the Notes to the Consolidated Financial Statements. Derivative Instruments We use financial commodity agreements to hedge the cost of natural gasoline, the primary source of feedstock, and natural gas used as fuel to operate our plant to manage risks generally associated with price volatility.The commodity agreements are recorded in our consolidated balance sheets as either an asset or liability measured at fair value. Our 33 commodity agreements are not designated as hedges; therefore, all changes in estimated fair value are recognized in cost of petrochemical product sales and processing in the consolidated statements of income. On March 21, 2008, SHR entered into a pay-fixed, receive-variable interest rate swap agreement with Bank of America related to the $10.0 million term loan secured by plant, pipeline and equipment. The effective date of the interest rate swap agreement was August 15, 2008, and terminates on December 15, 2017.The notional amount of the interest rate swap was $2.75 million at December 31, 2015.We receive credit for payments of variable rate interest made on the term loan at the loan’s variable rates, which are based upon the London InterBank Offered Rate (LIBOR), and pay Bank of America an interest rate of 5.83% less the credit on the interest rate swap.We had originally designated the interest rate swap as a cash flow hedge under ASC Topic 815 (see Note 22); however, due to the new debt agreements associated with the Acquisition in 2014, we believed that the hedge was no longer entirely effective.Due to the time required to make the determination and the immateriality of the hedge, we began treating the interest rate swap as ineffective as of October 1, 2014, and the unrealized loss associated with the swap of approximately $378,000 was recognized in the consolidated statement of income.The fair value of the derivative liability associated with the interest rate swap at December 31, 2015, and 2014 totaled $0.2 million and $0.4 million, respectively. We assess the fair value of the interest rate swap using a present value model that includes quoted LIBOR rates and the nonperformance risk of the Company and Bank of America based on the Credit Default Swap Market (Level 2 of fair value hierarchy).See Notes 5 and 22 to the Notes to the Consolidated Financial Statements. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. The market risk inherent in our financial instruments represents the potential loss resulting from adverse changes in interest rates, foreign currency rates and commodity prices. Our exposure to interest rate changes results from our variable rate debt instruments which are vulnerable to changes in short term United States prime interest rates. At December 31, 2015, 2014 and 2013, we had approximately $82.3 million, $80.5 million and $13.2 million, respectively, in variable rate debt outstanding. A hypothetical 10% change in interest rates underlying these borrowings would result in annual changes in our earnings and cash flows of approximately $199,000, $215,000 and $30,000 at December 31, 2015, 2014 and 2013, respectively. We do not view exchange rates exposure as significant and have not acquired or issued any foreign currency derivative financial instruments. We purchase all of our raw materials, consisting of feedstock and natural gas, on the open market. The cost of these materials is a function of spot market oil and gas prices. As a result, our revenues and gross margins could be affected by changes in the price and availability of feedstock and natural gas. As market conditions dictate, from time to time we engage in various hedging techniques including financial swap and option agreements. We do not use such financial instruments for trading purposes and are not a party to any leveraged derivatives. Our policy on such hedges is to buy positions as opportunities present themselves in the market and to hold such positions until maturity, thereby offsetting the physical purchase and price of the materials. At the end of 2015, market risk for 2016 was estimated as a hypothetical 10% increase in the cost of natural gas and feedstock over the market price prevailing on December 31, 2015.Assuming that 2016 total petrochemical product sales volumes stay at the same rate as 2015, the 10% market risk increase will result in an increase in the cost of natural gas and feedstock of approximately $10.6 million in fiscal 2016. Item 8. Financial Statements and Supplementary Data. The consolidated financial statements of the Company and the consolidated financial statement schedules, including the report of our independent registered public accounting firm thereon, are set forth beginning on Page F-1. Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure. None 34 Item 9A.Controls and Procedures. (a) Disclosure Controls and Procedures. We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e)) under the Securities Exchange Act of 1934, as amended (“Exchange Act”) that are designed to provide reasonable assurance that the information that we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and such information is accumulated and communicated to our management, including our Chief Executive Office and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure .It should be noted that because of inherent limitations, our disclosure controls and procedures, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objective of the disclosure controls and procedures are met. As required by paragraph (b) of Rules 13a-15 and 15d-15 under the Exchange Act, our Chief Executive Officer,and Chief Financial Officer have evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report.Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded, as of the end of the period covered by this report, that our disclosure controls and procedures were effective at a reasonable assurance level to ensure that the information that we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer as appropriate, to allow timely decisions regarding required disclosure. (b) Management’s Annual Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Our internal control over financial reporting is a process that is designed under the supervision of our Chief Executive Officer and Chief Financial Officer, and effected by our Board of Directors, management and other personnel, to provide assurance regarding the financial reporting and the preparation of the financial statements for external purposes in accordance with accounting principles generally accepted in the United States.Our internal control of financial reporting includes those policies and procedures that: · Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States, and that receipts and expenditures recorded by us are being made only in accordance with authorizations of our management and Board of Directors; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on our financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. Management has conducted its evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2015, based upon the framework in Internal Control – Integrated Framework (2013) by the Committee of Sponsoring Organizations of the Treadway Commission.Management’s assessment included an evaluation of the design of our internal control over financial reporting and testing the operating effectiveness of our internal control over financial reporting.Management reviewed the results of the assessment with the Audit Committee of the Board of Directors.Based on its assessment and review with the Audit Committee, management concluded that our internal control over financial reporting was effective as of December 31, 2015. 35 (c) Attestation Report of the Registered Public Accounting Firm. BKM Sowan Horan, LLP, an independent registered public accounting firm, has audited the consolidated financial statements included in this Annual Report on Form 10-K and, as part of their audit, has issued their report, included herein, on the effectiveness of our internal control over financial reporting. (d) Changes in Internal Control over Financial Reporting. There have been no changes in our internal control over financial reporting during the fourth quarter of 2015 that have materially affected, or are reasonable likely to materially affect, our internal control over financial reporting.From time to time, we make changes to our internal control over financial reporting that are intended to enhance its effectiveness and which do not have a material effect on our overall internal control over financial reporting. 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Trecora Resources We have audited Trecora Resources’ internal control over financial reporting as of December 31, 2015, based on criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Trecora Resources’ management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit of internal control over financial reporting including obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. In our opinion, Trecora Resources maintained, in all material respects, effective internal control over financial reporting as of December 31, 2015, based on the COSO criteria. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Trecora Resources as of December 31, 2015 and 2014 and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for each of the three years in theperiod ended December 31, 2015, and our report dated March 11, 2016 expressed an unqualified opinion. /s/ BKM Sowan Horan, LLP Addison, Texas March 11, 2016 37 Item 9B.Other Information. None PART III Item 10. Directors, Executive Officers and Corporate Governance. Incorporated by reference from our Proxy Statement for our 2016 Annual Meeting of Stockholders to be filed with the SEC within 120 days after the end of the year ended December 31, 2015. We have adopted a Code of Ethics that applies to the Company’s principal executive officer, principal financial officer, principal accounting officer and controller, and to persons performing similar functions.A copy of the Code of Ethics has been filed as an exhibit to this Annual Report on Form 10-K and is available on our website. Item 11.Executive Compensation. Incorporated by reference from our Proxy Statement for our 2016 Annual Meeting of Stockholders to be filed with the SEC within 120 days after the end of the year ended December 31, 2015. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Incorporated by reference from our Proxy Statement for our 2016 Annual Meeting of Stockholders to be filed with the SEC within 120 days after the end of the year ended December 31, 2015. Item 13. Certain Relationships, Related Transactions, and Director Independence. Incorporated by reference from our Proxy Statement for our 2016 Annual Meeting of Stockholders to be filed with the SEC within 120 days after the end of the year ended December 31, 2015. Item 14.Principal Accounting Fees and Services. Incorporated by reference from our Proxy Statement for our 2016 Annual Meeting of Stockholders to be filed with the SEC within 120 days after the end of the year ended December 31, 2015. PART IV ITEM 15. Exhibits, Financial Statement Schedules. (a)1.The following financial statements are filed with this Report: Reports of Independent Registered Public Accounting Firm Consolidated Balance Sheets dated December 31, 2015 and 2014 Consolidated Statements of Income for the three years ended December 31, 2015 Consolidated Statements of Comprehensive Income for the three years ended December 31, 2015 Consolidated Statement of Stockholders’ Equity for the three years ended December 31, 2015 Consolidated Statements of Cash Flows for the three years ended December 31, 2015 Notes to Consolidated Financial Statements 2.The following financial statement schedules are filed with this Report: Schedule II Valuation and Qualifying Accounts for the three years ended December 31, 2015. 3.The following financial statements are filed with this Report: 38 The financial statements of Al Masane Al Kobra Mining Company (AMAK) for the years ended December 31, 2015, 2014, and 2013, required by Rule 3-09 of Regulation S-X. 4.The following documents are filed or incorporated by reference as exhibits to this Report.Exhibits marked with an asterisk (*) are management contracts or a compensatory plan,contract or arrangement. Exhibit Number Description 3(a) -Certificate of Incorporation of the Company as amended through the Certificate of Amendment filed with the Delaware Secretary of State on May 22, 2014 (incorporated by reference to Exhibit 3(a) to the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 (File No. 001-33926)) 3(b) -Restated Bylaws of the Company dated August 1, 2014 (incorporated by reference to Exhibit 3(b) to the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 (File No. 001-33926)) 10(a)* -Retirement Awards Program dated January 15, 2008 between Trecora Resources and Hatem El Khalidi (incorporated by reference to Exhibit 10(h) to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 (file No. 001-33926)) 10(b)* -Arabian American Development Company Stock and Incentive Plan adopted April 3, 2012 (incorporated by reference to Exhibit A to the Company’s Form DEF 14A filed April 25, 2012 (file No. 001-33926)) 10(c) -Articles of Association of Al Masane Al Kobra Mining Company, dated July 10, 2006 (incorporated by reference to Exhibit 10(m) to the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (file No. 001-33926)) 10(d) -Bylaws of Al Masane Al Kobra Mining Company (incorporated by reference to Exhibit 10(n) to the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (file No. 001-33926)) 10(e) -Letter Agreement dated August 5, 2009, between Trecora Resources and the other Al Masane Al Kobra Company shareholders named therein (incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed on August 27, 2009 (file No. 001-33926)) 10(f) -Limited Guarantee dated October 24, 2010, between Trecora Resources and the Saudi Industrial Development Fund (incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed on October 27, 2010 (file No. 001-33926)) 10(g) -Amended and Restated Credit Agreement dated October 1, 2014, between Texas Oil & Chemical Co. II, Inc. and certain subsidiaries and Bank of America, N.A. as administrative agent (incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed on October 3, 2014 (file No. 001-33926)) 10(h) -Stock Purchase Agreement dated September 19, 2014, between Trecora Resources, Texas Oil & Chemical co. II, Inc. SSI Chusei, Inc. and Schumann/Steier Holdings, LLC (incorporated by reference to Exhibit 2.1 to the Company’s Form 8-K filed on September 25, 2014 (file No. 001-33926)) 14 -Code of Ethics for Senior Financial Officers (incorporated by reference to Exhibit 14 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003 (File No. 0-6247)) 39 Exhibit Number Description 16 -Letter re change in certifying accountant (incorporated by reference to Exhibit 16.1 to the Company’s Current Report on Form 8-K dated June 21, 2010 (File No. 001-33926)) 21 -Subsidiaries (incorporated by reference to Exhibit 21 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 (File 001-33926)) -Consents of Independent Registered Public Accounting Firms 24 -Power of Attorney (set forth on the signature page hereto). -Certification of Chief Executive Officer pursuant to Rule 13A-14(A) of theSecurities Exchange Act of 1934 -Certification of Executive Vice President pursuant to Rule 13A-14(A) of theSecurities Exchange Act of 1934 -Certification of Chief Financial Officer pursuant to Rule 13A-14(A) of theSecurities Exchange Act of 1934 -Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -Certification of Executive Vice President pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS -XBRL Instance Document 101.SCH -XBRL Taxonomy Schema Document 101.CAL -XBRL Taxonomy Calculation LinkbaseDocument 101.LAB -XBRL Taxonomy Label Linkbase Document 101.PRE -XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF -XBRL Taxonomy Extension Definition Linkbase Document (b) Exhibits required by Regulation 601 S-K See (a) 3 of this Item 15 (c) Financial Statement Schedules See (a) 2 of this Item 15 40 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that each of Trecora Resources, a Delaware corporation, and the undersigned directors and officers of Trecora Resources, hereby constitutes and appoints Simon Upfill-Brown its or his true and lawful attorney-in-fact and agent, for it or him and in its or his name, place and stead, in any and all capacities, with full power to act alone, to sign any and all amendments to this Report, and to file each such amendment to the Report, with all exhibits thereto, and any and all other documents in connection therewith, with the Securities and Exchange Commission, hereby granting unto said attorney-in-fact and agent full power and authority to do and perform any and all acts and things requisite and necessary to be done in and about the premises as fully to all intents and purposes as it or he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TRECORA RESOURCES Dated: March 11, 2016By: /s/ Simon Upfill-Brown Simon Upfill-Brown President and Chief Executive Officer 41 Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant in the capacities indicated on March 11, 2016. Signature Title /s/ Simon Upfill-Brown Simon Upfill-Brown President, Chief Executive Officer and Director (principal executive officer) /s/ Connie Cook Connie Cook Chief Financial Officer (principal financial and accounting officer) /s/ Nicholas Carter Nicholas Carter Chairman of the Board and Director /s/ John R. Townsend John R. Townsend Director /s/ Allen P. McKee Allen P. McKee Director /s/ Joseph P. Palm Joseph P. Palm Director /s/ Gary K. Adams Gary K. Adams Director /s/ Karen A. Twitchell Karen A. Twitchell Director 42 INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets at December 31, 2015 and 2014 F-3 Consolidated Statements of Income For the Years Ended December 31, 2015, 2014 and 2013 F-5 Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2015, 2014 and 2013 F-6 Consolidated Statement of Stockholders’ Equity For the Years Ended December 31, 2015, 2014 and 2013 F-7 Consolidated Statements of Cash Flows For the Years Ended December 31, 2015, 2014 and 2013 F-8 Notes to Consolidated Financial Statements F-10 INDEX TO FINANCIAL STATEMENT SCHEDULES Schedule II – Valuation and Qualifying Accounts For the Three Years Ended December 31, 2015 F-37 Financial Statements of Al Masane Al Kobra Mining Company for the Years Ended December 31, 2015, 2014 and 2013 F-38 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Trecora Resources We have audited the accompanying consolidated balance sheets of Trecora Resources and Subsidiaries (the Company) as of December 31, 2015 and 2014, and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for each of the three years in theperiod ended December 31, 2015. Our audit also includes the financial statement schedule listed in the index at Item 15(a). Trecora Resources’s management is responsible for these financial statements and schedule. Our responsibility is to express an opinion on these consolidated financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Trecora Resources and subsidiaries as of December 31, 2015 and 2014, and the results of their operations and their cash flows for each of the three years in theperiod ended December 31, 2015 in conformity with U. S. generally accepted accounting principles. Also in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole present fairly, in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Trecora Resources’s internal control over financial reporting as of December 31, 2015, based on criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 11, 2016 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ BKM Sowan Horan, LLP Addison, Texas March 11, 2016 F-2 TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (thousands of dollars) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net (Note 6) Prepaid expenses and other assets Inventories (Note 7) Deferred income taxes (Note 17) Taxes receivable Total current assets PLANT, PIPELINE, AND EQUIPMENT – AT COST LESS ACCUMULATED DEPRECIATION ) ) PLANT, PIPELINE, AND EQUIPMENT, NET (Note 8) GOODWILL (Notes 3 and 9) OTHER INTANGIBLE ASSETS, net (Notes 3 and 9) INVESTMENT IN AMAK (Note 10) MINERAL PROPERTIES IN THE UNITED STATES (Note 11) OTHER ASSETS TOTAL ASSETS $ $ See notes to the consolidated financial statements. F-3 TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - Continued December 31, (thousands of dollars) LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Current portion of derivative instruments (Notes 5 and 22) Accrued liabilities (Note 13) Accrued liabilities in Saudi Arabia (Note 14) - Current portion of post-retirement benefit (Note 23) Current portion of long-term debt (Note 12) Current portion of other liabilities Total current liabilities LONG-TERM DEBT, net of current portion (Note 12) POST- RETIREMENT BENEFIT, net of current portion (Note 23) DERIVATIVE INSTRUMENTS, net of current portion(Notes 5 and 22) 59 OTHER LIABILITIES, net of current portion DEFERRED INCOME TAXES (Note 17) Total liabilities COMMITMENTS AND CONTINGENCIES (Note 15) EQUITY Common Stock - authorized 40 million shares of $.10 par value;issued and outstanding, 24.2 million and 24.0 million sharesin 2015 and 2014, respectively Additional Paid-in Capital Retained Earnings Total Trecora Resources Stockholders’ Equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to the consolidated financial statements. F-4 TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the years ended December 31, (thousands of dollars) Revenues Petrochemical and product sales $ $ $ Processing Operating costs and expenses Cost of petrochemical, product sales, andprocessing (including depreciation and amortization of$8,335, $5,116, and $3,518, respectively) Gross Profit General and Administrative Expenses General and administrative Depreciation Operating income Other income (expense) Interest expense ) ) ) Losses on cash flow hedge reclassified from OCI - ) ) Equity in earnings (loss) of AMAK (Note 10) ) ) Gain from additional equity issuance by AMAK (Note 10) Miscellaneous expense ) Income before income tax expense Income tax expense Net income Net loss attributable to Noncontrolling Interest Net income attributable to Trecora Resources $ $ $ Net income per common share Basic earnings per share (dollars) $ $ $ Diluted earnings per share (dollars) $ $ $ Weighted average number of common shares outstanding Basic Diluted See notes to the consolidated financial statements. F-5 TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the years ended December 31, (thousands of dollars) NET INCOME $ $ $ OTHER COMPREHENSIVE INCOME, NET OF TAX Unrealized holding gainsarising during period - Less: reclassification adjustment included in net income - OTHER COMPREHENSIVE INCOME , NET OF TAX (Note 22) - COMPREHENSIVE INCOME $ $ $ See notes to the consolidated financial statements. F-6 TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the years ended December 31, 2015, 2014, and 2013 TRECORA RESOURCES STOCKHOLDERS Accumulated Additional Other Non- Common Stock Paid-In Comprehensive Retained Controlling Total Shares Amount Capital Income (Loss) Earnings Total Interest Equity (thousands) (thousands of dollars) JANUARY 1, 2013 $ $ $ ) $ Stock options Issued to Directors - Issued to Employees - Issued to Former Director - - 97 - - 97 - 97 Warrants - Common Stock Issued to Directors 12 1 6 - - 7 - 7 Issued to Employees 15 1 53 - - 54 - 54 Other Comprehensive Income (net of income taxexpense of $115) - Net Income - DECEMBER 31, 2013 $ $ $ ) $ Stock options Issued to Directors - Issued to Employees - Issued to Former Director - - 97 - - 97 - 97 Warrants - - 79 - - 79 - 79 Common Stock Issued to Directors 88 9 (8
